Exhibit 10.1

 

[g413264kg01i001.gif]

Loan Number: 1001287-3

 

 

 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 13, 2018,

 

by and among

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and

Joint Lead Bookrunners for the $750 Million Revolving Credit Facility and the
$300 Million Term Loan Facility maturing 2020

 

WELLS FARGO SECURITIES, LLC

and

PNC CAPITAL MARKETS, LLC

 

as Joint Lead Arrangers and

 

Joint Bookrunners for the $250 Million Term Loan Facility maturing 2022

CITIBANK, N.A.,

and

BANK OF AMERICA, N.A.,

 

as Syndication Agents for the $750 Million Revolving Credit Facility and the
$300 Million Term Loan Facility maturing 2020,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent for the $250 Million Term Loan Facility maturing 2022,

MIZUHO BANK, LTD.,

ROYAL BANK OF CANADA,

U.S. BANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK,

AND

SUMITOMO MITSUI BANKING CORPORATION

 

as Documentation Agents

 

for the $750 Million Revolving Credit Facility

ROYAL BANK OF CANADA,

MIZUHO BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

and

COMPASS BANK,

 

as Documentation Agents

 

for the $300 Million Term Loan Facility maturing 2020,

and

REGIONS BANK,

 

as Documentation Agent for the $250 Million Term Loan Facility maturing 2022

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

31

Section 1.3. Financial Attributes of Unconsolidated Affiliates

31

Section 1.4. Rates

31

 

 

Article II. Credit Facility

32

 

 

Section 2.1. Revolving Loans

32

Section 2.2. Term Loans

33

Section 2.3. Letters of Credit

34

Section 2.4. Swingline Loans

38

Section 2.5. Rates and Payment of Interest on Loans

40

Section 2.6. Number of Interest Periods

42

Section 2.7. Repayment of Loans

42

Section 2.8. Prepayments

42

Section 2.9. Continuation

42

Section 2.10. Conversion

43

Section 2.11. Notes

43

Section 2.12. Voluntary Reductions of the Revolving Commitment

44

Section 2.13. Extension of Revolving Credit Termination Date

44

Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination

45

Section 2.15. Amount Limitations

45

Section 2.16. Increase in Commitments

45

Section 2.17. Funds Transfer Disbursements

47

 

 

Article III. Payments, Fees and Other General Provisions

47

 

 

Section 3.1. Payments

47

Section 3.2. Pro Rata Treatment

48

Section 3.3. Sharing of Payments, Etc.

48

Section 3.4. Several Obligations

49

Section 3.5. Fees

49

Section 3.6. Computations

50

Section 3.7. Usury

50

Section 3.8. Statements of Account

51

Section 3.9. Defaulting Lenders

51

Section 3.10. Taxes

54

 

 

Article IV. Yield Protection, Etc.

58

 

 

Section 4.1. Additional Costs; Capital Adequacy

58

Section 4.2. Suspension of LIBOR Loans

60

Section 4.3. Illegality

61

Section 4.4. Compensation

62

Section 4.5. Treatment of Affected Loans

62

Section 4.6. Affected Lenders

63

Section 4.7. Change of Lending Office

63

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

63

 

i

--------------------------------------------------------------------------------



 

Article V. Conditions Precedent

64

 

 

Section 5.1. Initial Conditions Precedent

64

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

66

 

 

Article VI. Representations and Warranties

66

 

 

Section 6.1. Representations and Warranties

66

Section 6.2. Survival of Representations and Warranties, Etc.

72

 

 

Article VII. Affirmative Covenants

73

 

 

Section 7.1. Preservation of Existence and Similar Matters

73

Section 7.2. Compliance with Applicable Law and Material Contracts

73

Section 7.3. Maintenance of Property

73

Section 7.4. Conduct of Business

74

Section 7.5. Insurance

74

Section 7.6. Payment of Taxes and Claims

74

Section 7.7. Books and Records; Inspections

74

Section 7.8. Use of Proceeds

75

Section 7.9. Environmental Matters

75

Section 7.10. Further Assurances

75

Section 7.11. REIT Status

75

Section 7.12. Exchange Listing

76

Section 7.13. Guarantors

76

 

 

Article VIII. Information

77

 

 

Section 8.1. Quarterly Financial Statements

77

Section 8.2. Year-End Statements

77

Section 8.3. Compliance Certificate

77

Section 8.4. Other Information

78

Section 8.5. Electronic Delivery of Certain Information

79

Section 8.6. Public/Private Information

80

Section 8.7. Patriot Act Notice; Compliance

80

 

 

Article IX. Negative Covenants

81

 

 

Section 9.1. Financial Covenants

81

Section 9.2. Negative Pledge

82

Section 9.3. Restrictions on Intercompany Transfers

82

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

83

Section 9.5. Plans

83

Section 9.6. Fiscal Year

84

Section 9.7. Modifications of Organizational Documents

84

Section 9.8. Transactions with Affiliates

84

Section 9.9. Environmental Matters

84

Section 9.10. Derivatives Contracts

84

Section 9.11. Use of Proceeds

84

 

 

Article X. Default

85

 

 

Section 10.1. Events of Default

85

Section 10.2. Remedies Upon Event of Default

88

Section 10.3. Remedies Upon Default

89

Section 10.4. Marshaling; Payments Set Aside

89

Section 10.5. Allocation of Proceeds

90

 

ii

--------------------------------------------------------------------------------



 

Section 10.6. Letter of Credit Collateral Account

90

Section 10.7. Performance by Administrative Agent

92

Section 10.8. Rights Cumulative

92

 

 

Article XI. The Administrative Agent

93

 

 

Section 11.1. Appointment and Authorization

93

Section 11.2. Administrative Agent as Lender

93

Section 11.3. Approvals of Lenders

94

Section 11.4. Notice of Events of Default

94

Section 11.5. Administrative Agent’s Reliance

94

Section 11.6. Indemnification of Administrative Agent

95

Section 11.7. Lender Credit Decision, Etc.

96

Section 11.8. Successor Administrative Agent

97

Section 11.9. Titled Agents

97

 

 

Article XII. Miscellaneous

98

 

 

Section 12.1. Notices

98

Section 12.2. Expenses

100

Section 12.3. Setoff

100

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

101

Section 12.5. Successors and Assigns

102

Section 12.6. Amendments and Waivers

106

Section 12.7. Nonliability of Administrative Agent and Lenders

109

Section 12.8. Confidentiality

109

Section 12.9. Indemnification

110

Section 12.10. Termination; Survival

111

Section 12.11. Severability of Provisions

111

Section 12.12. GOVERNING LAW

111

Section 12.13. Counterparts

111

Section 12.14. Obligations with Respect to Loan Parties

112

Section 12.15. Independence of Covenants

112

Section 12.16. Limitation of Liability

112

Section 12.17. Entire Agreement

112

Section 12.18. Construction

112

Section 12.19. Headings

113

Section 12.20. LIABILITY OF TRUSTEES, ETC.

113

Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

113

Section 12.22. No Novation

113

 

SCHEDULE I

Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 6.1.(i)

Litigation

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Disbursement Instruction Agreement

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Revolving Borrowing

 

iii

--------------------------------------------------------------------------------



 

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Notice of Term Loan Borrowing

EXHIBIT I

Form of Revolving Note

EXHIBIT J

Form of Swingline Note

EXHIBIT K

Form of 2020 Term Note

EXHIBIT L

Form of 2022 Term Note

EXHIBITS M-1 – M-4

Forms of U.S. Tax Compliance

EXHIBIT N

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------



 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 13, 2018 by and among GOVERNMENT PROPERTIES INCOME TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), each of CITIBANK, N.A., and BANK OF AMERICA, N.A., as a
Syndication Agent for the revolving credit facility and the term loan facility
to mature in 2020 (each a “Revolving/2020 Syndication Agent”), PNC BANK,
NATIONAL ASSOCIATION, as the Syndication Agent for the term loan facility to
mature in 2022 (the “2022 Syndication Agent”, together with each Revolving/2020
Syndication Agent, each a “Syndication Agent”), each of MIZUHO BANK, LTD., ROYAL
BANK OF CANADA, U.S. BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK and SUMITOMO MITSUI BANKING CORPORATION as a Documentation Agent
for the revolving credit facility (each a “Revolving Documentation Agent”), each
of ROYAL BANK OF CANADA, MIZUHO BANK, LTD., U.S. BANK NATIONAL ASSOCIATION, and
COMPASS BANK, as a Documentation Agent for the term loan facility to mature in
2020 (each a “2020 Documentation Agent”), REGIONS BANK, as the Documentation
Agent for the term loan facility to mature in 2022 (the “2022 Documentation
Agent”; together with each Revolving Documentation Agent and 2020 Documentation
Agent, each a “Documentation Agent”) and each of WELLS FARGO SECURITIES, LLC,
CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arrangers and Joint Lead Bookrunners for the
revolving credit facility and the term loan facility to mature in 2020
(collectively, the “Revolving/2020 Joint Lead Arrangers”), and WELLS FARGO
SECURITIES, LLC and PNC CAPITAL MARKETS, LLC, as Joint Lead Arrangers and Joint
Bookrunners for the term loan facility to mature in 2022 (collectively, the
“2022 Joint Lead Arrangers; together with the Revolving/2020 Joint Lead
Arrangers, collectively, the “Lead Arrangers”).

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
make available to the Borrower credit facilities in an aggregate initial amount
of $1,300,000,000, which will include (a) a revolving credit facility in the
initial amount of $750,000,000 which will include a $75,000,000 Swingline
subfacility and a $50,000,000 letter of credit subfacility, (b) a $300,000,000
term loan facility to mature in 2020, and (c) a $250,000,000 term loan facility
to mature in 2022, all on the terms and conditions contained herein;

 

WHEREAS, Borrower and certain of the Lenders entered into that certain Credit
agreement, dated as of November 21, 2014 (as amended, restated, modified or
supplemented from time through the date hereof, the “Existing Credit
Agreement”); and

 

WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the terms of the Existing Credit Agreement on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

--------------------------------------------------------------------------------



 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditure Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lenders” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.100

%

2

 

0.125

%

3

 

0.150

%

4

 

0.200

%

5

 

0.250

%

6

 

0.300

%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a

 

2

--------------------------------------------------------------------------------



 

corresponding and simultaneous change in the Applicable Facility Fee. The
provisions of this definition shall be subject to Section 2.5.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth below corresponding to the Level (each a “Level”)
into which the Borrower’s Credit Rating then falls.  As of the Agreement Date,
the Applicable Margin is determined based on Level 5.  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4.(l) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Borrower’s Credit Rating has changed.  During any period that the Borrower
has received two Credit Ratings that are not equivalent, the Applicable Margin
shall be determined based on the Level corresponding to the lower of the highest
two Credit Ratings; provided that if the highest two Credit Ratings are from S&P
and Moody’s, then the Applicable Margin shall be determined based on the higher
of such two Credit Ratings.  During any period for which the Borrower has
received a Credit Rating from only one Rating Agency, then the Applicable Margin
shall be determined based on such Credit Rating so long as such Credit Rating is
from either S&P or Moody’s.  During any period that the Borrower has (a) not
received a Credit Rating from any Rating Agency or (b) received a Credit Rating
from only one Rating Agency that is neither S&P nor Moody’s, then the Applicable
Margin shall be determined based on Level 6.  The provisions of this definition
shall be subject to Section 2.5.(c).

 

Level

 

Credit Rating

 

Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans

 

Applicable
Margin for
Revolving
Loans that are
LIBOR Loans

 

Applicable
Margin for
2020 Term
Loans that are
Base Rate
Loans

 

Applicable
Margin for
2020 Term
Loans that are
LIBOR Loans

 

Applicable
Margin for
2022-Year
Term Loans
that are Base
Rate Loans

 

Applicable
Margin 2022
Term Loans
that are
LIBOR Loans

 

1

 

A/A2 or higher

 

0.000

%

0.750

%

0.000

%

0.900

%

0.400

%

1.400

%

2

 

A-/A3

 

0.000

%

0.775

%

0.000

%

0.900

%

0.400

%

1.400

%

3

 

BBB+/Baa1

 

0.000

%

0.825

%

0.000

%

0.975

%

0.450

%

1.450

%

4

 

BBB/Baa2

 

0.000

%

0.900

%

0.150

%

1.150

%

0.550

%

1.550

%

5

 

BBB-/Baa3

 

0.100

%

1.100

%

0.400

%

1.400

%

0.800

%

1.800

%

6

 

Less than BBB-/Baa3 (or not rated)

 

0.450

%

1.450

%

0.900

%

1.900

%

1.350

%

2.350

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

3

--------------------------------------------------------------------------------



 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP, except in connection with the calculation of Total Asset
Value, in which case it is to be valued as specified in the definition thereof. 
In the event of construction of an addition or expansion to an existing income
producing Property, only the addition or expansion shall be considered an Asset
Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into between a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 12.5.) and accepted by the Administrative
Agent, substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrower Letter” means that certain letter dated as of even date herewith  from
the Borrower to the Administrative Agent and the Lenders.

 

4

--------------------------------------------------------------------------------



 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015 by and between the
Borrower and RMR.

 

“Canadian Property” means a Property located in Canada.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.25, times (c) the number of days
in such period, divided by (d) 365; provided, however that no Capital
Expenditure Reserves shall be required with respect to any portion of a Property
which is leased to a third party obligated under such lease to pay all capital
expenditures with respect to such portion of such Property.

 

“Capitalization Rate” means 7.00%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Banks.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money

 

5

--------------------------------------------------------------------------------



 

market funds registered under the Investment Company Act of 1940, as amended,
which have net assets of at least $500,000,000 and at least 85% of whose assets
consist of securities and other obligations of the type described in
clauses (a) through (d) above.

 

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment, a 2020 Term Loan Commitment or a 2022 Term
Loan Commitment, (b) when used with respect to a Loan, refers to whether such
Loan is a Revolving Loan, a 2020 Term Loan or a  2022 Term Loan and (c) when
used with respect to a Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.

 

“Commitment” means a Revolving Commitment, a 2020 Term Loan Commitment or a 2022
Term Loan Commitment, as the context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property (except to the extent any
portion thereof is Unimproved Land), reserves for construction interest and
operating deficits, tenant improvements, leasing commissions, and infrastructure
costs), as reasonably determined by the Borrower in good faith.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

6

--------------------------------------------------------------------------------



 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lenders or any other Lender any other amount required to be
paid by it hereunder (including, in the case of a Revolving Lender, in respect
of its participation in Letters of Credit or Swingline Loans) within 2 Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lenders in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

7

--------------------------------------------------------------------------------



 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Property” means a Property located in a state of the United States of
America or in the District of Columbia.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive  of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties and asset impairment
charges; (v) fair value adjustments related to investments in equity securities
pursuant to FASB ASC 321; and (vi) in the case of Borrower and its Subsidiaries,
equity in the earnings (or loss) of Unconsolidated Affiliates and RMR Inc. (but
only in the case of RMR Inc., if RMR Inc. would be an Unconsolidated Affiliate
but for the last sentence of the definition of that term); plus (b) in the case
of the Borrower and its Subsidiaries cash dividends (other than extraordinary
cash dividends or distributions) received by the Borrower or its Subsidiaries
from RMR Inc. during such period; plus (c) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates.  Straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805 shall be disregarded in the determination of EBITDA (to the extent such
adjustments would otherwise have been included in the determination of EBITDA). 
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, for purposes of
Sections 2.16. and 3.9.(h), “Eligible Assignee” shall not include the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

8

--------------------------------------------------------------------------------



 

“Eligible Tenant” means a tenant that is (a) the federal government of the
United States of America or Canada (or any agency or authority thereof), (b) a
state, provincial or municipal government (or any agency or authority thereof)
located in the United States of America, Puerto Rico, Guam, the U.S. Virgin
Islands or Canada that has a minimum general obligation credit rating of A- from
S&P and A3 from Moody’s, (c) the United Nations or any affiliate international
organization of the United Nations, such as The World Bank Group and
International Monetary Fund, or (d) any other tenant approved by the
Administrative Agent.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds

 

9

--------------------------------------------------------------------------------



 

under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan or the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member
of the ERISA Group of any notice or the  receipt by any Multiemployer Plan from
any member of the ERISA Group of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i)  the imposition of any liability under Title IV of
ERISA, other  than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any member of the ERISA Group or the imposition of any Lien in
favor of the PBGC under Title IV of ERISA; or (j) a determination that a Plan
is, or is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person (other than another Excluded
Subsidiary) pursuant to (i) any document, instrument or agreement evidencing
such Secured Indebtedness, or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

10

--------------------------------------------------------------------------------



 

“Existing Credit Agreement” has the meaning given that term in the second
WHEREAS clause of this Agreement.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.  If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

“Fee Letter” means that certain fee letter dated as of November 27, 2018, by and
among the Borrower, the Administrative Agent, Wells Fargo, Wells Fargo
Securities, LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
and Citigroup Global Markets Inc.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities related to Letters of Credit issued by such Issuing Bank other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lenders, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans owed to each Swingline Lender other than

 

11

--------------------------------------------------------------------------------



 

Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; and
(e) provisions/benefits for income taxes for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or

 

12

--------------------------------------------------------------------------------



 

obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 7.13. and substantially in the form
of Exhibit C.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed or for the
deferred purchase price of property or services (excluding trade debt incurred
in the ordinary course of business); (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all obligations, contingent or otherwise, of
such Person under any synthetic lease, tax retention operating lease, off
balance sheet loan or similar off balance sheet financing arrangement if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease under
GAAP and (ii) does not (and is not required to pursuant to GAAP) appear as a
liability on the balance sheet of such Person; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person; (i) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien (other than Permitted Liens
of the types described in clauses (a) through (c) or (e) through (i) of the
definition thereof) on property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness or
other payment obligation, valued, in the case of any such Indebtedness as to
which

 

13

--------------------------------------------------------------------------------



 

recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s Ownership Share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Revolving Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period
(other than an Interest Period having a duration of 7 days) that commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period for a Class of
Loans would otherwise end after the Termination Date for such Class of Loans,
such Interest Period for such Class of Loans shall end on the Termination Date
for such Class of Loans; and (ii) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

14

--------------------------------------------------------------------------------



 

“Issuing Bank” means each of Wells Fargo, Citibank, N.A. and Bank of America,
N.A., in its capacity as an issuer of Letters of Credit pursuant to
Section 2.3., or any successor issuer of Letters of Credit hereunder.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Revolving Lender”, “2020 Term Loan Lender” or “2022 Term Loan Lender”, in each
case, together with its respective successors and permitted assigns, and, as the
context requires, includes the Swingline Lenders; provided, however, the term
“Lender,” except as otherwise expressly provided herein, shall exclude any
Lender (and its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Lenders and the Issuing
Banks, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than a Lender then acting as the Issuing Bank that issued the
related Letter of Credit) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest under Section 2.3. in the
related Letter of Credit, and a Lender then acting as the Issuing Bank that
issued the related Letter of Credit shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in such related Letter of
Credit issued by it after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank that issued the
related Letter of Credit) of their participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the

 

15

--------------------------------------------------------------------------------



 

applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America).  If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period. 
Any change in the maximum rate or reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.  Notwithstanding the foregoing, (x) in
no event shall LIBOR (including, without limitation, any Replacement Rate with
respect thereto) be less than zero and (y) unless otherwise specified in any
amendment to this Agreement entered into accordance with Section 4.2.(b), in the
event that a Replacement Rate with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Replacement Rate.

 

“LIBOR Loan” means a Revolving Loan or a Term Loan (or any portion thereof)
(other than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day.  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan, as the context
may require.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Fee Letters and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Specified Derivatives Contract).

 

16

--------------------------------------------------------------------------------



 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

 

“Managing Trustee” means, at any time, any Managing Trustee of the Borrower at
such time.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 5.0% of the consolidated total assets of the
Borrower and its Subsidiaries determined under GAAP as of the last day of the
most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower or any
other Loan Party to perform its obligations under any Loan Document to which it
is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

17

--------------------------------------------------------------------------------



 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) two percent
(2.0%) of the total gross revenues for such Property for such period, but in any
event excluding general and administrative expenses of the Borrower and its
Subsidiaries, minus (c) Capital Expenditure Reserves with respect to such
Property for such period.  Straight line rent leveling adjustments required
under GAAP, and amortization of intangibles pursuant to FASB ASC 805, shall be
disregarded in determinations of rents and other revenues in (a) above. 
Notwithstanding the foregoing, the following rents shall be excluded from the
calculation of Net Operating Income: rents in arrears with respect to any
required minimum base rental payment required under an applicable lease
(“Minimum Base Rents”) that are received beyond the later of (i) any applicable
grace period with respect to such Minimum Base Rents and (ii) 90 days (or in the
case of an Eligible Tenant that has sought a furloughed payment and will be
compensating the landlord with interest in addition to rent due and is not
subject to any then continuing bankruptcy proceeding or other proceeding or
condition of the types described in Sections 10.1.(e) and 10.1.(f). that are
received beyond the later of (x) any applicable grace period with respect to
such Minimum Base Rents and (y) one year).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender at such
time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of

 

18

--------------------------------------------------------------------------------



 

funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent and the applicable Swingline Lender pursuant to
Section 2.4.(b) evidencing the Borrower’s request for a Swingline Loan.

 

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent evidencing the Borrower’s request for a borrowing of Term
Loans.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any Specified
Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

19

--------------------------------------------------------------------------------



 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b)  such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, and encroachments and
protrusions, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person and, in the case of the
Borrower or any Subsidiary, Liens granted by any tenant on its leasehold estate
in a Property which are subordinate to the interest of the Borrower or a
Subsidiary in such Property; (d) Liens in existence as of the Agreement Date and
set forth in Item 6.1.(f) of the Borrower Letter; (e) deposits to secure trade
contracts (other than for Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (f) the lessor’s interest in property leased
to the Borrower or any of its Subsidiaries pursuant to a lease permitted by this
Agreement; (g) the interests of tenants, operators or managers of Properties;
(h) Liens in favor of the Agent for the benefit of the Lenders, the Issuing
Banks and the Specified Derivatives Providers; (i) Liens which are also secured
by restricted cash or Cash Equivalents of equal or greater value, (j) Liens
securing judgments not constituting an Event of Default under Section 10.1.(h);
(k) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry; (l) Liens (i) on earnest money
deposits in

 

20

--------------------------------------------------------------------------------



 

connection with purchases and sales of properties, (ii) on cash advances in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to this Agreement, or (iii) consisting of an agreement to dispose of
any property; (m) Liens in favor of Borrower or any of its Subsidiaries; and
(n) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Class of Loans, a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans for such Class of Loans plus two (2.0%),
or in respect of any other Obligation, a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans
that are Revolving Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs.  The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all

 

21

--------------------------------------------------------------------------------



 

Lenders plus (ii) the aggregate amount of all outstanding Term Loans; provided,
however, that if at the time of determination the Revolving Commitments have
terminated or been reduced to zero, the “Pro Rata Share” of each Lender shall be
the ratio, expressed as a percentage of (A) the sum of the unpaid principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate unpaid principal amount of all outstanding Revolving Loans,
Term Loans, Swingline Loans and Letter of Credit Liabilities of all Lenders as
of such date.  If at the time of determination the Revolving Commitments have
terminated and there are no outstanding Loans or Letter of Credit Liabilities,
then the Pro Rata Shares of the Lenders shall be determined as of the most
recent date on which any Loans and/or Letters of Credit Liabilities were
outstanding.  For purposes of this definition, a Revolving Lender (other than
the applicable Swingline Lender with respect to such Swingline Loan) shall be
deemed to hold a Swingline Loan and a Revolving Lender (other than the
applicable Issuing Bank with respect to such Letter of Credit) shall be deemed
to hold a Letter of Credit Liability to the extent such Revolving Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses, the Capital Expenditure
Reserves for such Property as of the end of such period and property management
fees equal to the greater of (i) actual property management fees or (ii) two
percent (2.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.  Straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to FASB ASC 805 shall be
disregarded in the determination of Property EBITDA.

 

“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and between RMR and the Borrower, on behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation,

 

22

--------------------------------------------------------------------------------



 

directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy or liquidity.  Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse each Issuing Bank for any drawing
honored by such Issuing Bank under a Letter of Credit issued by such Issuing
Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents,
consultants, counsel and other advisors of such Person and of such Person’s
Affiliates.

 

“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).

 

“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when two or more Lenders (excluding Defaulting Lenders) of such
Class are party to this Agreement, the term “Requisite Class Lenders” shall in
no event mean less than two Lenders of such Class.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the outstanding Commitments and the principal amount of
the aggregate outstanding Term Loans, or (b) if all Commitments have been
terminated or reduced to zero, Lenders holding more than 50% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders.  For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such
Revolving Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

23

--------------------------------------------------------------------------------



 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend or distribution payable solely in shares of that
class of stock to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
or other Equity Interest of the Borrower or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to
participate in Letters of Credit pursuant to Section 2.3.(i), and to participate
in Swingline Loans pursuant to Section 2.4.(e), in an amount up to, but not
exceeding the amount set forth for such Revolving Lender on Schedule I as such
Revolving Lender’s “Revolving Commitment” or as set forth in any applicable
Assignment and Assumption or agreement executed by a Revolving Lender becoming a
party hereto in accordance with Section 2.16., as the same may be reduced from
time to time pursuant to Section 2.12. or increased or reduced as appropriate to
reflect any assignments to or by such Revolving Lender effected in accordance
with Section 12.5. or increased as appropriate to reflect any increase effected
in accordance with Section 2.16.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Revolving Lender shall be
the “Revolving Commitment Percentage” of such Revolving Lender in effect
immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Credit Termination Date” means January 31, 2023 or such later date to
which the Revolving Credit Termination Date may be extended pursuant to
Section 2.13.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.

 

“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.

 

“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.

 

24

--------------------------------------------------------------------------------



 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including Persons that
are a target of Sanctions due to their ownership or control by any Sanctioned
Persons.

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender, in each
case applicable to activities of the Borrower or any of its Subsidiaries or
Affiliates.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

25

--------------------------------------------------------------------------------



 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Derivatives Obligations, if
any.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.4. in an amount up to, but not exceeding
the amount set forth in the first sentence of Section 2.4.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.

 

“Swingline Lenders” means Wells Fargo Bank, National Association, Citibank, N.A.
and Bank of America, N.A., together with their respective successors and
assigns.

 

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Credit Termination Date.

 

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a 2020 Term Loan or a 2022 Term Loan.

 

“Term Loan Commitment” means a 2020 Term Loan Commitment or a 2022 Term Loan
Commitment.

 

“Term Loan Lender” means a 2020 Term Loan Lender or a 2022 Term Loan Lender.

 

“Term Note” means a 2020 Term Note or a 2022 Term Note.

 

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Credit Termination Date, (b) with respect
to the 2020 Term Loans, March 31, 2020 and (c) with respect to the 2022 Term
Loans, March 31, 2022.

 

26

--------------------------------------------------------------------------------



 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) times (ii) 4 and divided by
(iii) the Capitalization Rate; (b) the purchase price paid for any Property
acquired during such fiscal quarter or any of the prior three fiscal quarters
(less any amounts paid as a purchase price adjustment, held in escrow, retained
as a contingency reserve, or other similar arrangements and prior to allocations
of property purchase prices pursuant to FASB ASC 805 and the like);
(c) [intentionally omitted]; (d) all Marketable Securities, cash and cash
equivalents; (e) accounts receivable that are not (i) owing in excess of 90 days
(or in the case of an Eligible Tenant that has sought a furloughed payment and
will be compensating the landlord with interest in addition to rent due and is
not subject to any then continuing bankruptcy proceeding or other proceeding or
condition of the types described in Sections 10.1.(e) and 10.1.(f), owing in
excess of one year) as of the end of such fiscal quarter, or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (g) the book
value of all Assets Under Development; (h) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (i) the book value of all Unencumbered Mortgage Notes; (j) the value of
the Borrower’s equity Investments in RMR Inc. as of the end of such fiscal
quarter, such value determined at Fair Market Value and (k) the Borrower’s
Ownership Share of the preceding items (other than those referred to in
clause (j)) of any Unconsolidated Affiliate of the Borrower.  For purposes of
determining Total Asset Value, to the extent the amount of Total Asset Value
attributable to (v) Unconsolidated Affiliates (other than RMR Inc.) would exceed
10.0% of Total Asset Value, (w) Assets Under Development (determined as the
aggregate Construction Budget for all such Assets Under Development) would
exceed 15.0% of Total Asset Value, (x) Assets Under Development such that the
Construction Budget for all Assets Under Development that are less than 75%
pre-leased to an Eligible Tenant would exceed 5% of Total Asset Value,
(y) Mortgage Receivables would exceed 10.0% of Total Asset Value and
(z) Unimproved Land would exceed 5.0% of Total Asset Value, in each case, such
excess shall be excluded.  For purposes of determining Total Asset Value, to the
extent the aggregate value of the items described in the immediately preceding
clauses (v), (w), (x), (y) and (z) would account for more than 25% of Total
Asset Value, such excess shall be excluded. To the extent that the value of the
Borrower’s equity Investments in RMR Inc. would in the aggregate account for
more than 5.0% of Total Asset Value, such excess shall be excluded. 
Notwithstanding the foregoing, for purposes of determining Total Asset Value at
any time, (i) the Borrower may, in addition to the Properties referred to in the
immediately preceding clause (b), include the purchase price paid for any
Property acquired during the period following the end of the fiscal quarter most
recently ended through the time of such determination (less any amounts paid as
a purchase price adjustment, held in escrow, retained as a contingency reserve,
or other similar arrangements and prior to allocations of property purchase
prices pursuant to FASB ASC 805 and the like) and (ii) for purposes of the
immediately preceding clause (d), the amount of Marketable Securities, cash, and
cash equivalents shall be calculated as of such date of determination rather
than as of the end of the fiscal quarter most recently ended.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, and (c) net obligations of the Borrower and its
Subsidiaries under any Derivatives Contracts not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof.

 

27

--------------------------------------------------------------------------------



 

“2020 Term Loan” means a loan made by a 2020 Term Loan Lender to the Borrower
under the Existing Credit Agreement as described in Section 2.2. or
Section 2.16.

 

“2020 Term Loan Commitment” means a 2020 Term Loan Lender’s obligation to make a
2020 Term Loan after the Effective Date as set forth in any agreement by an
existing 2020 Term Loan Lender or any Person becoming a 2020 Term Loan Lender in
accordance with Section 2.16.

 

“2020 Term Loan Lender” means a Lender having a 2020 Term Loan Commitment, or if
such 2020 Term Loan Commitment has terminated, a Lender holding a 2020 Term
Loan.

 

“2020 Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit K payable to the order of a 2020 Term Loan Lender in a principal
amount equal to the amount of such 2020 Term Loan Lender’s 2020 Term Loan at the
time of the making or acquisition of such Loan.

 

“2022 Term Loan” means a loan made by a 2022 Term Loan Lender to the Borrower
under the Existing Credit Agreement as described in Section 2.2. or pursuant to
Section 2.16.

 

“2022 Term Loan Commitment” means a 2022 Term Loan Lender’s obligation to make a
2022 Term Loan after the Effective Date as set forth in any agreement by an
existing 2022 Term Loan Lender or any Person becoming a 2022 Term Loan Lender in
accordance with Section 2.16.

 

“2022 Term Loan Lender” means a Lender having a 2022 Term Loan Commitment, or if
such 2022 Term Loan Commitment has terminated, a Lender holding a 2022 Term
Loan.

 

“2022 Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit L payable to the order of a 2022 Term Loan Lender in a principal
amount equal to the amount of such 2022 Term Loan Lender’s 2022 Term Loan at the
time of the making or acquisition of such Loan.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding the foregoing, RMR Inc. shall not be considered to be an
Unconsolidated Affiliate of the Borrower or any of its Subsidiaries.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Subsidiary or (ii) leased solely by the Borrower or a Subsidiary
pursuant to a Ground Lease or a ground lease having terms and conditions
reasonably acceptable to the Administrative Agent; (b) such Property is in
service; (c) such Property is used for office or industrial uses, or any other
use incidental thereto, as currently in use at the Properties; (d) neither such
Property, nor any interest of the Borrower or such Subsidiary therein, is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c), clauses (e) through (i), or clause (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clauses (iii) or (iv) of Section 9.2.(b)); (e) if such Property
is owned by a Subsidiary, (i) none of the Borrower’s direct or indirect
ownership interest in such Subsidiary is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c), clause
(e) through (i), or

 

28

--------------------------------------------------------------------------------



 

clause (l)(iii) of the definition thereof) or to any Negative Pledge (other than
a Negative Pledge permitted under clauses (iii) or (iv) of Section 9.2.(b)) and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
sell, transfer or otherwise dispose of such Property without the need to obtain
the consent of any Person; (f) such Property is either (i) a Domestic Property,
(ii) a Canadian Property or (iii) United States Territory Property and (g) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters which,
individually or collectively, materially impair the value of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate;
(b) [intentionally omitted]; (c) unrestricted cash and Cash Equivalents of the
Borrower so long as such cash and Cash Equivalents are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c),
clauses (e) through (i) or clause (k) of the definition thereof) or to any
Negative Pledge (other than a Negative Pledge permitted under clause (iii) or
(iv) of Section 9.2.(b)); and (d) the value of the Equity Interests in RMR Inc.
owned by the Borrower, such value determined at Fair Market Value, so long as
such Equity Interests are not subject to any Liens (other than Permitted Liens
of the types described in clauses (a) through (c), clauses (e) through (i), or
clause (l)(iii) of the definition thereof) or to any Negative Pledge (other than
a Negative Pledge permitted under clauses (iii) or (iv) of Section 9.2.(b)).  To
the extent that the value of the Equity Interests of RMR Inc. owned by the
Borrower would in the aggregate account for more than 5.0% of Unencumbered Asset
Value, such excess shall be excluded.  To the extent that (x) Properties leased
by the Borrower or a Subsidiary pursuant to a Ground Lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded or (y) Properties owned or leased by Subsidiaries that are not
Wholly Owned Subsidiaries would, in the aggregate, account for more than 10% of
Unencumbered Asset Value, such excess shall be excluded.  With respect to any
Unencumbered Asset acquired during such fiscal quarter, Net Operating Income
attributable to such Unencumbered Asset shall be included in the calculation of
Unencumbered Asset Value on a pro forma basis reasonably acceptable to
Administrative Agent.  Notwithstanding the foregoing, for purposes of
determining Unencumbered Asset Value at any time, the Borrower may, in addition
to the Net Operating Income referred to in the immediately preceding
clause (a)(i), include the Net Operating Income of any Unencumbered Asset
acquired during the period following the end of the fiscal quarter most recently
ended through such time of determination on a pro forma basis reasonably
acceptable to the Administrative Agent.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Subsidiary; (b) such promissory note is secured by a Lien on real property
improved only with office buildings or other improvements of a type similar to
improvements located on the Properties as of the Agreement Date; (c) neither
such promissory note, nor any interest of the Borrower or such Subsidiary
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c), (e) through (i) and (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clauses (iii) or (iv) of Section 9.2.(b)); (d) if such
promissory note is owned by a Subsidiary, (i) none of the Borrower’s direct or
indirect ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (c),
(e) through (i) and (l)(iii) of the definition thereof) or to any Negative
Pledge (other than a Negative Pledge permitted under clauses (iii) or (iv) of
Section 9.2.(b)) and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to sell, transfer or otherwise dispose of such
promissory note without the need to obtain the consent of any Person; and
(e) such real property and related improvements are not subject to any other
Lien (other than Permitted Liens of the types described in clauses (a) through
(c), or (e) through (i) of the definition thereof) or Liens in favor of the
Borrower or any Subsidiary securing such promissory note.

 

29

--------------------------------------------------------------------------------



 

“Unencumbered Net Operating Income” or “Unencumbered NOI” means the sum of
(a) Net Operating Income from all Unencumbered Assets for the fiscal quarter
most recently ending and (b) cash dividends received by the Borrower or any of
its Subsidiaries from RMR Inc. during the fiscal quarter most recently ending. 
When determining Unencumbered Net Operating Income: (a) Net Operating Income
attributable to an Unencumbered Asset disposed of during such fiscal quarter
shall be excluded; (b) to the extent Unencumbered NOI attributable to Canadian
Properties would exceed 10% of total Unencumbered NOI, such excess shall be
excluded; and (c) to the extent Unencumbered NOI attributable to United States
Territory Properties would exceed 5% of total Unencumbered NOI, such excess
shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“United States Territory Property” means a Property located in Puerto Rico, Guam
or the U.S. Virgin Islands.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests in a
Subsidiary owning one or more Properties which is also recourse to the Borrower
or a Subsidiary shall not be treated as Secured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

30

--------------------------------------------------------------------------------



 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.  Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 or other standards of the
Financial Accounting Standards Board allowing entities to elect fair value
option for financial liabilities (accordingly, the amount of liabilities shall
be the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount) and (y) for
purposes of calculating the covenants under this Agreement or any other Loan
Document, any obligations of a Person under a lease (whether existing on the
Agreement Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a capitalized lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Agreement Date shall not be treated as a capitalized lease pursuant to this
Agreement or the other Loan Documents solely as a result of (1) the adoption of
changes in GAAP after the Agreement Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in FASB ASC 842 (as the same may be amended
from time to time)) or (2) changes in the application of GAAP after the
Agreement Date (including for the avoidance of doubt, any changes as set forth
in FASB ASC 842 (as the same may be amended from time to time)); provided,
however, that upon the request of the Administrative Agent or any Lender the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
any such adoption of changes in, or the application of, GAAP.  References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated.  References in this Agreement to any document, instrument or
agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower
or a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Eastern time,
daylight savings or standard, as applicable.

 

Section 1.3.  Financial Attributes of Unconsolidated Affiliates.

 

When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes (assets, liabilities, income or expenses) of
Unconsolidated Affiliates shall be included.

 

Section 1.4.  Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

31

--------------------------------------------------------------------------------



 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.15., each
Revolving Lender severally and not jointly agrees to make Revolving Loans in
Dollars to the Borrower during the period from and including the Effective Date
to but excluding the Revolving Credit Termination Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, such
Revolving Lender’s Revolving Commitment.  Each borrowing of Base Rate Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$250,000 in excess thereof.  Each borrowing and Continuation under Section 2.9.
of, and each Conversion under Section 2.10. of Base Rate Loans into, LIBOR Loans
shall be in an aggregate minimum of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.  Notwithstanding the immediately preceding
two sentences but subject to Section 2.15., a borrowing of Revolving Loans may
be in the aggregate amount of the unused Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 10:00 a.m. Eastern
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 10:00 a.m. Eastern time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing.  Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans.  Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Revolving Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Revolving Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
10:00 a.m. Eastern time on the date of such proposed Revolving Loans.  Subject
to fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 1:00 p.m. Eastern time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Revolving Lenders.  With respect
to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Revolving Lender will not make available to the Administrative Agent a Revolving
Loan to be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender.  In
such event, if such

 

32

--------------------------------------------------------------------------------



 

Revolving Lender does not make available to the Administrative Agent the
proceeds of such Revolving Loan, then such Revolving Lender and the Borrower
severally agree to pay to the Administrative Agent on demand the amount of such
Revolving Loan with interest thereon, for each day from and including the date
such Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Revolving Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Revolving Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Revolving Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the borrowing. 
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Revolving Lender.

 

(e)           Revolving Commitment Reallocation.  Simultaneously with the
effectiveness of this Agreement, the “Revolving Commitments” (as defined in the
Existing Credit Agreement) of each of the “Revolving Lenders” (as defined in the
Existing Credit Agreement) as existing immediately prior to the Effective Date,
shall be reallocated among the Revolving Lenders so that the Revolving
Commitments are held by the Revolving Lenders as set forth on Schedule I
attached hereto.  To effect such reallocations each Revolving Lender who either
had no “Revolving Commitment” under the Existing Credit Agreement immediately
prior to the Effective Date or whose Revolving Commitment upon the effectiveness
of this Agreement exceeds its “Revolving Commitment” under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement (each an
“Assignee Revolving Lender”) shall be deemed to have purchased all right, title
and interest in, and all obligations in respect of, the Revolving Commitments
from the “Revolving Lenders” under the Existing Credit Agreement who will not
have a Revolving Commitment on and as of the Effective Date or whose Revolving
Commitments upon the effectiveness of this Agreement are less than their
respective “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignor
Revolving Lender”), so that the Revolving Commitments of the Revolving Lenders
will be held by the Revolving Lenders as set forth on Schedule I.  Such
purchases shall be deemed to have been effected by way of, and subject to the
terms and conditions of, an Assignment and Assumption without the payment of any
related assignment fee, and, except for Revolving Notes to be provided to the
Assignor Revolving Lenders and Assignee Revolving  Lenders in the principal
amount of their respective Revolving Commitments, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived).  The Assignor Revolving
Lenders, the Assignee Revolving Lenders and the other Revolving Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Revolving Lenders pro rata in accordance with the
amount of the Revolving Commitments set forth on Schedule I.

 

Section 2.2.  Term Loans.

 

Pursuant to the Existing Credit Agreement, certain of the Term Loan Lenders made
Term Loans denominated in Dollars to the Borrower.  The Borrower hereby agrees
and acknowledges that as of the Effective Date (i) the outstanding principal
balance of the 2020 Term Loans is $300,000,000 and shall for all purposes
hereunder constitute and be referred to as 2020 Term Loans hereunder, without
constituting a

 

33

--------------------------------------------------------------------------------



 

novation, but in all cases subject to the terms and conditions applicable to
2020 Term Loans hereunder and (ii) the outstanding principal balance of the 2022
Term Loans is $250,000,000 and shall for all purposes hereunder constitute and
be referred to as 2022 Term Loans hereunder, without constituting a novation,
but in all cases subject to the terms and conditions applicable to 2022 Term
Loans hereunder.  Any portion of a Term Loan that is repaid or prepaid may not
be reborrowed.

 

Section 2.3.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.15., the Issuing Banks, on
behalf of the Lenders, agree to issue for the account of the Borrower (which may
be issued in support of obligations of any Subsidiary of the Borrower) during
the period from and including the Effective Date to, but excluding, the date
thirty (30) days prior to the Revolving Credit Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $50,000,000 as such
amount may be reduced from time to time in accordance with the terms hereof (the
“L/C Commitment Amount”); provided, however, that no Issuing Bank shall be
obligated to issue any Letter of Credit if, after giving effect to such
issuance, the aggregate Stated Amount of Letters of Credit issued by such
Issuing Bank would exceed one-third of the L/C Commitment Amount; provided,
further, that neither Citibank, N.A. nor Bank of America, N.A. shall issue any
Letter of Credit unless the aggregate Stated Amount of Letters of Credit issued
by Wells Fargo would exceed one-third of the L/C Commitment Amount.

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the applicable Issuing
Bank and the Borrower.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is thirty
(30) days prior to the Revolving Credit Termination Date, or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date that
is thirty (30) days prior to the Revolving Credit Termination Date. 
Notwithstanding the foregoing, a Letter of Credit may, as a result of its
express terms or as the result of the effect of an automatic extension
provision, have an expiration date of not more than one year beyond the
Revolving Credit Termination Date (any such Letter of Credit being referred to
as an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the Issuing Bank that
issued such Letter of Credit and the Revolving Lenders no later than 30 days
prior to the Revolving Credit Termination Date, Cash Collateral for such Letter
of Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. 
If the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date 30 days prior to the Revolving Credit Termination
Date, such failure shall be treated as a drawing under such Extended Letter of
Credit (in an amount equal to the maximum Stated Amount of such Letter of
Credit), which shall be reimbursed (or participations therein funded) by the
Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.   The initial Stated Amount of each Letter
of Credit shall be at least $500,000 (or such lesser amount as may be acceptable
to Issuing Bank, Administrative Agent and the Borrower).

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the applicable Issuing Bank and the Administrative Agent written notice at
least five (5) Business Days prior to the

 

34

--------------------------------------------------------------------------------



 

requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Article 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event shall
such Issuing Bank be required to issue the requested Letter of Credit prior to
the date five (5) Business Days following the date after which such Issuing Bank
has received all of the items required to be delivered to it under this
subsection.  No Issuing Bank shall at any time issue any Letter of Credit if
such issuance would conflict with, or cause the Administrative Agent or any
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit issued by it within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by an Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind.  Upon receipt by an Issuing Bank of any payment in respect of any
Reimbursement Obligation, such Issuing Bank shall promptly pay to each Revolving
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Revolving Lender’s Revolving
Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which such Issuing Bank
shall promptly notify the Administrative Agent, then (i) if the applicable
conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Revolving Lender prompt
notice of the amount of the Revolving Loan to be made available to the
Administrative Agent not later than 11:00 a.m. Eastern time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall

 

35

--------------------------------------------------------------------------------



 

apply.  The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
an Issuing Bank of a Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

 

(g)           Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit issued by an Issuing Bank and
making payments under such Letters of Credit against such documents, such
Issuing Bank shall only be required to use the same standard of care as it uses
in connection with examining documents presented in connection with drawings
under letters of credit in which it has not sold participations and making
payments under such letters of credit.  The Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, none of the Issuing Banks, Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, Administrative Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Issuing Banks’ or Administrative Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by an Issuing Bank under or in connection
with any Letter of Credit issued by such Issuing Bank, if taken or omitted in
the absence of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Lender.  In this connection, the obligation of the Borrower to
reimburse an Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent or any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, and any other Issuing

 

36

--------------------------------------------------------------------------------



 

Bank, the Administrative Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit or of the proceeds of any drawing under such Letter of
Credit; (G) payment by such Issuing Bank under any Letter of Credit against
presentation of a draft or certificate which does not strictly comply with the
terms of the applicable Letter of Credit; and (H) any other act, omission to
act, delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse each Issuing Bank for any
drawing made under a Letter of Credit issued by it as provided in this
Section and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), the Borrower shall have no obligation
to indemnify the Administrative Agent, any Issuing Bank or any Lender in respect
of any liability incurred by the Administrative Agent, such Issuing Bank or such
Lender arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, any
Issuing Bank or any Lender with respect to any Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by it
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.6.) shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

 

(i)            Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon the issuance by an Issuing Bank of any Letter of Credit each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Revolving Lender’s Revolving Commitment Percentage of the liability of such
Issuing Bank with respect to such Letter of Credit and each Revolving Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to such
Issuing Bank to pay and discharge when due, to the extent and in the manner set
forth in the immediately following subsection (j) below, such Revolving Lender’s
Revolving Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Revolving Lender shall, automatically and without any
further action on the part of such Issuing Bank, Administrative Agent or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Lender’s Revolving Commitment Percentage in any interest or
other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to such Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(c)).

 

37

--------------------------------------------------------------------------------



 

(j)                                    Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Revolving Lender’s Revolving Commitment Percentage of
each drawing paid by such Issuing Bank under each Letter of Credit issued by it
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Revolving Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Revolving Lender’s Revolving Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d).  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Revolving
Lender not later than 10:00 a.m. Eastern time, then such Revolving Lender shall
make such payment available to the Administrative Agent not later than 1:00
p.m. Eastern time on the date of demand therefor; otherwise, such payment shall
be made available to the Administrative Agent not later than 12:00 p.m. Eastern
time on the next succeeding Business Day.  Each Revolving Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f) or (iv) the
termination of the Revolving Commitments.  Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Revolving Lenders.  Promptly
following any change in Letters of Credit outstanding, the applicable Issuing
Bank shall deliver to the Administrative Agent, who shall promptly deliver the
same to each Revolving Lender and the Borrower, a notice describing the
aggregate amount of all Letters of Credit issued by such Issuing Bank
outstanding at such time.  Upon the request of any Revolving Lender from time to
time, an Issuing Bank shall deliver any other information reasonably requested
by such Revolving Lender with respect to each Letter of Credit issued by it then
outstanding.  Other than as set forth in this subsection, neither any Issuing
Bank nor the Administrative Agent shall have any duty to notify the Revolving
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder.  The failure of any Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under the immediately preceding subsection (j).

 

(l)                                     Extended Letters of Credit.  Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.15., each Swingline
Lender severally and not jointly agrees to make Swingline Loans to the Borrower,
during the period from the Effective Date to but excluding the Swingline
Maturity Date, in an aggregate principal amount at any one time outstanding up
to, but not exceeding, the lesser (such lesser amount being referred to as the
“Swingline Availability” of a given Swingline lender) of (i)  $25,000,000 and
(ii) the commitment of such Swingline Lender in its capacity as a Revolving
Lender minus the aggregate outstanding principal amount of the Revolving Loans
made by such Swingline Lender.  If at any time the aggregate principal amount of
the Swingline Loans made by a Swingline

 

38

--------------------------------------------------------------------------------



 

Lender outstanding at such time exceeds the Swingline Availability of such
Swingline Lender at such time, the Borrower shall immediately pay the
Administrative Agent for the account of such Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender
selected by the Borrower to make a Swingline Loan notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the applicable
Swingline Lender and the Administrative Agent no later than 10:00 a.m. Eastern
time on the proposed date of such borrowing.  Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the applicable Swingline Lender and the
Administrative Agent by telecopy on the same day of the giving of such
telephonic notice.  Not later than 12:00 p.m. Eastern time on the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 5.2. for such borrowing, the applicable
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Disbursement Instruction Agreement.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the then-current Applicable Margin for Revolving Loans that are Base
Rate Loans or at such other rate or rates as the Borrower and the applicable
Swingline Lender may agree from time to time in writing.  Interest on a
Swingline Loan is solely for the account of the Swingline Lender that made such
Swingline Loan (except to the extent a Revolving Lender acquires a participating
interest in such Swingline Loan pursuant to the immediately following subsection
(e)).  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5. with respect to interest on
Revolving Loans that are Base Rate Loans (except as the applicable Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan made by such Swingline Lender).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$250,000 in excess thereof, or such other minimum amounts agreed to by a
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender that made such Swingline Loans and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give such Swingline
Lender and the Administrative Agent prior written notice thereof no later than
11:00 a.m. Eastern time on the day prior to the date of such prepayment.  The
Swingline Loans owing to a Swingline Lender shall, in addition to this
Agreement, be evidenced by a Swingline Note in favor of such Swingline Lender.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender that made such Swingline Loan and, in
any event, within five (5) Business Days after the date such Swingline Loan was
made; provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan.  Any Swingline Lender making demand for repayment of a Swingline
Loan made by such Swingline Lender shall notify the Administrative Agent of such
demand on the date such demand is made.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as a Swingline Lender and the Borrower may agree in writing
with respect to Swingline Loans made by such Swingline Lender).  In lieu of
demanding repayment of any outstanding Swingline Loan from the

 

39

--------------------------------------------------------------------------------



 

Borrower, the Swingline Lender that made such Swingline Loan may, on behalf of
the Borrower (which hereby irrevocably directs each applicable Swingline Lender
to act on its behalf), request a borrowing of Revolving Loans that are Base Rate
Loans from the Revolving Lenders in an amount equal to the principal balance of
such Swingline Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  Such Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
10:00 a.m. Eastern time at least one Business Day prior to the proposed date of
such borrowing.   Promptly after receipt of such notice of borrowing of
Revolving Loans from a Swingline Lender under the immediately preceding
sentence, the Administrative Agent shall notify each Revolving Lender of the
proposed borrowing.  Not later than 10:00 a.m. Eastern time on the proposed date
of such borrowing, each Revolving Lender will make available to the
Administrative Agent at the Principal Office for the account of the applicable
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Revolving Lender.  The Administrative Agent shall pay
the proceeds of such Revolving Loans to the applicable Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan.  If the Revolving
Lenders are prohibited from making Revolving Loans required to be made under
this subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the applicable Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, any Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 10.1. (e) or (f)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the applicable Swingline Lender by any
Revolving Lender, such Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate.  If such
Revolving Lender does not pay such amount forthwith upon the applicable
Swingline Lender’s demand therefor, and until such time as such Revolving Lender
makes the required payment, the applicable Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the applicable Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Revolving Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period

 

40

--------------------------------------------------------------------------------



 

from and including the date of the making of such Loan to but excluding the date
such Loan shall be paid in full, at the following per annum rates:

 

(i)                                     in the case of a Revolving Loan, during
such periods as such Revolving Loan is (x) a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Revolving Loans
that are Base Rate Loans and (y) a LIBOR Loan, at LIBOR for such Revolving Loan
for the Interest Period therefor, plus the Applicable Margin for Revolving Loans
that are LIBOR Loans;

 

(ii)                                  in the case of a 2020 Term Loan, during
such periods as such 2020 Term Loan is (x) a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for 2020 Term Loans
that are Base Rate Loans and (y) a LIBOR Loan, at LIBOR for such 2020 Term Loan
for the Interest Period therefor, plus the Applicable Margin for 2020 Term Loans
that are LIBOR Loans; and

 

(iii)                               in the case of a 2022 Term Loan, during such
periods as such 2022 Term Loan is (x) a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for 2022 Term Loans that
are Base Rate Loans and (y) a LIBOR Loan, at LIBOR for such 2022 Term Loan for
the Interest Period therefor, plus the Applicable Margin for 2022 Term Loans
that are LIBOR Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Class of Lenders,
each Swingline Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of each Class of Loans
made by such Lender, on the outstanding amount of all Swingline Loans, on all
Reimbursement Obligations, respectively, and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lenders to or for the account
of such Lenders (including without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrower
(the “Borrower Information”).  If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information.  The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice.  Any recalculation of
interest or fees required by this provision shall

 

41

--------------------------------------------------------------------------------



 

survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s
other rights under this Agreement.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than (a) eight different Interest Periods for Revolving
Loans that are LIBOR Loans outstanding at the same time and (b) four different
Interest Periods for each Class of Term Loans that are LIBOR Loans outstanding
at the same time.

 

Section 2.7.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.

 

Section 2.8.  Prepayments.

 

(a)                                 Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan in whole or in part at any time without premium or
penalty.  The Borrower shall give the Administrative Agent at least three
(3) Business Days prior written notice of the prepayment of any Loan.  Each
voluntary prepayment of Base Rate Loans shall be in an aggregate minimum amount
of $500,000 and integral multiples of $250,000 in excess thereof.  Each
voluntary prepayment of LIBOR Loans shall be in an aggregate minimum of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(b)                                 Mandatory.

 

(i)                                     Commitment Overadvance.  If at any time
the aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
exceeds the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Lenders, the amount of such excess.

 

(ii)                                  Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (b)(i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
10:00 a.m. Eastern time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of

 

42

--------------------------------------------------------------------------------



 

communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans, Class and portions of
such Loans subject to such Continuation and (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Administrative Agent
shall notify each Lender holding Loans being Continued of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.10. or the Borrower’s
failure to comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Each such Notice of
Conversion shall be given not later than 10:00 a.m. Eastern time 3 Business Days
prior to the date of any proposed Conversion.  Promptly after receipt of a
Notice of Conversion, the Administrative Agent shall notify each Lender holding
Loans being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.11.  Notes.

 

(a)                                 Notes.  Except in the case of a Lender that
has requested not to receive a Note, the Loans of a Class made by such Lender
shall, in addition to this Agreement, also be evidenced by a Revolving Note, a
2020 Term Note or a 2022 Term Note, as applicable, payable to the order of such
Lender in a principal amount equal to, in the case of a Revolving Lender, the
amount of its Revolving Commitment as originally in effect (or otherwise in
effect at the time that the Revolving Note is issued), and in the case of a Term
Loan Lender, the principal amount equal to the amount of such Term Loan Lender’s
2020 Term Loan or 2022 Term Loan, as applicable, at the time of the making or
acquisition of such Term Loan, and, in each case, otherwise duly completed.  The
Swingline Loans made by a Swingline Lender to the Borrower shall, in addition to
this Agreement, also be evidenced by a Swingline Note payable to the order of
such Swingline Lender.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the

 

43

--------------------------------------------------------------------------------



 

Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all Swingline Loans) at
any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Revolving Commitments shall not be less than $10,000,000 and
integral multiples of $5,000,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided that any such
notice may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Revolving
Lender of the proposed termination or Revolving Commitment reduction.  The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated except in accordance with Section 2.16.  The
Borrower shall pay all interest on the Revolving Loans, and Fees under
Section 3.5.(b) with respect to the amount of the Revolving Commitment being
reduced, accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.

 

Section 2.13.  Extension of Revolving Credit Termination Date.

 

The Borrower shall have the option, exercisable two times, to extend the current
Revolving Credit Termination Date in effect as of the date each such right is
exercised by six months.  The Borrower may exercise such option only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the current Revolving Credit Termination Date, a
written request for such extension (an “Extension Request”).  The Administrative
Agent shall notify the Revolving Lenders if it receives an Extension Request
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Revolving Credit Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of the Extension
Request and payment of the fee referred to in the following clause (ii):
(i) immediately prior to such extension and immediately after giving effect
thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material

 

44

--------------------------------------------------------------------------------



 

respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances expressly permitted under
the Loan Documents and (ii) the Borrower shall have paid the Fees payable under
Section 3.5.(d).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).

 

Section 2.14.  Expiration Date of Letters of Credit Past Commitment Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder with respect
to which the Borrower has not complied with the conditions set forth in the
third sentence of Section 2.3.(b), the Borrower shall, on such date, pay to the
Administrative Agent, for its benefit and the benefit of the Revolving Lenders
and the Issuing Banks for deposit into the Letter of Credit Collateral Account,
an amount of money sufficient to cause the balance of available funds on deposit
in the Letter of Credit Collateral Account to equal the aggregate Stated Amount
of such Letters of Credit.

 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, a Swingline Lender
shall not be required to make a Swingline Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of any such Loan, the issuance of such Letter of Credit or such
reduction in the Revolving Commitments, the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time.

 

Section 2.16.  Increase in Commitments.

 

The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving Credit
Termination Date to request increases in the aggregate amount of the Revolving
Commitments, (b) during the period from the Effective Date to but excluding the
Termination Date for the 2020 Term Loans, to request the making of additional
2020 Term Loans (the “Additional 2020 Term Loans”), and (c) during the period
from the Effective Date to by excluding the Termination Date for the 2022 Term
Loans to request the making of additional 2022 Term Loans (the “Additional 2022
Term Loans”; together with the Additional 2020 Term Loans, the “Additional Term
Loans”), in each case, by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases of the Revolving Commitments and the making
of Additional Term Loans, the aggregate amount of the Revolving Commitments and
the aggregate outstanding principal balance of the Term Loans shall not exceed
$2,500,000,000 (less the amount of any prepayments of the Term Loans).  Each
such increase in the Revolving Commitments or borrowing of Additional Term Loans
must be an aggregate minimum amount of $50,000,000 and integral multiples of
$10,000,000 in excess thereof.  The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Revolving Commitments and/or the making of any Additional Term Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to any such increase in the Revolving Commitments or

 

45

--------------------------------------------------------------------------------



 

making of Additional Term Loans and the allocations of any increase in the
Revolving Commitments or making of Additional Term Loans among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders.  No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment, to provide a new Revolving Commitment, or to make an
Additional Term Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase of the Revolving Commitments or
making of Additional Term Loans must be an Eligible Assignee.  If a new
Revolving Lender becomes a party to this Agreement, or if any existing Revolving
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Revolving Lender hereunder (or in the case of an existing Revolving
Lender, increases its Revolving Commitment) (and as a condition thereto)
purchase from the other Revolving Lenders its Revolving Commitment Percentage
(determined with respect to the Revolving Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Revolving Lenders, in same day funds, an amount
equal to (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of the prepayment of any such
Revolving Loans.  Effecting any increase of the Revolving Commitments or making
of Additional Term Loans under this Section is subject to the following
conditions precedent:  (x) no Default or Event of Default shall be in existence
on the effective date of such increase of the Revolving Commitments or making of
Additional Term Loans, (y) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on the effective date of any such increase in the Revolving Commitments or
making of Additional Term Loans except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
in all respects) on and as of such earlier date) and except for changes in
factual circumstances expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all corporate and other necessary action taken by the Borrower
to authorize such increase of the Revolving Commitments or Additional Term Loans
and (B) all corporate and other necessary action taken by each Guarantor
authorizing the guaranty of such increase of the Revolving Commitments or
Additional Term Loans; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent, and
(iii)(A) new Revolving Notes executed by the Borrower, payable to any new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments and/or (B) a new Term Note of the applicable
Class of Term Loans made by such Term Loan Lender executed by the Borrower,
payable to such new Term Loan Lenders, and replacement Term Notes of the
applicable Class executed by the Borrower payable to such existing Term Loan
Lenders making such Additional Term Loans of such Class, in each case, in the
aggregate outstanding principal amount of such Term Loan Lender’s Term Loan of
the applicable Class at the time of the making of such Additional Term Loans
(excluding, in the case of the preceding clauses (A) and (B), any Lender that
has requested that it not receive Notes).  In connection with any increase in
the aggregate amount of the Revolving Commitments or the making of the
Additional Term Loans pursuant to this Section 2.16., any Lender becoming a
party hereto shall (1) execute such documents and

 

46

--------------------------------------------------------------------------------



 

agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

 

Section 2.17.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 12:00 p.m. Eastern time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of an
Issuing Bank under this Agreement shall be paid to the applicable Issuing Bank
by wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or such Issuing Bank, as the case
may be, (i) by 5:00 p.m. Eastern time on the Business Day such funds are
received by the Administrative Agent, if such amounts are received by 12:00
p.m. Eastern time on such date or (ii) by 5:00 p.m. Eastern time on the Business
Day following the date such funds are received by the Administrative Agent, if
such amounts are received after 12:00 p.m. Eastern time on any Business Day, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the applicable Lenders or the applicable Issuing Bank, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the

 

47

--------------------------------------------------------------------------------



 

applicable Lenders or applicable Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender or such Issuing Bank, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) the making of a Class of
Term Loans shall be made from the Term Loan Lenders of such Class pro rata
according to the amounts of their respective Term Loan Commitments of such
Class, (c) each payment or prepayment of principal of a Class of Loans shall be
made for the account of the Lenders of such Class pro rata in accordance with
the respective unpaid principal amounts of the Loans of such Class held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; (d) each payment of interest on a Class of Loans shall be made for
the account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Class of Loans then due and payable to the respective
Class of Lenders; (e) the Conversion and Continuation of Loans of a particular
Class and Type (other than Conversions provided for by Section 4.1.) shall be
made pro rata among the Lenders of such Class according to the amounts of their
respective Loans of such Class and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (f) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Commitment Percentages; and (g) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be in accordance with their respective Revolving Commitment Percentages. 
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the applicable Swingline Lender only
(except to the extent any Revolving Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.4.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender, or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement, and such payment should be
distributed in accordance with Section 3.2. or Section 10.5., such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such

 

48

--------------------------------------------------------------------------------



 

Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or of
Section 10.5., as applicable; provided, however, that, with respect to any such
voluntary prepayment directly to such Lender that is identified as payment for a
certain Class of Loans, so long as no Event of Default exists, such Lender shall
promptly purchase only from the other Lenders of the same Class participations
in (or, if and to the extent specified by such Lender, direct interests in) the
Loans of such Class made by the other Lenders of such Class in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders of such Class shall share the benefit of such payment (net
of any reasonable expenses which may actually be incurred by such Lender in
obtaining or preserving such benefit) in accordance with the requirements of
Section 3.2.  To such end, all the Lenders obtaining any such payment (including
by purchase of any participation) shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if any such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans (or
if purchasing a participation (or direct interest) in a certain Class of Loans,
in such Class of Loans) or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or such Class of Loans, as applicable, in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

(b)                                 Facility Fees for Revolving Loans. During
the period from the Effective Date to but excluding the Revolving Credit
Termination Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Revolving Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) times a rate per
annum equal to the Applicable Facility Fee. Such fee shall be computed on a
daily basis and shall be payable quarterly in arrears on the first day of each
January, April, July and October during the term of this Agreement and on the
Revolving Credit Termination Date or any earlier date of termination of the
Revolving Commitments or reduction of the Revolving Commitments to zero.  The
Borrower acknowledges that the fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Revolving Lenders for
committing to make funds available to the Borrower as described herein and for
no other purposes.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Revolving Loans that are LIBOR Loans times the daily average Stated Amount of
each Letter of

 

49

--------------------------------------------------------------------------------



 

Credit for the period from and including the date of issuance of such Letter of
Credit (x) to and including the date such Letter of Credit expires or is
cancelled or terminated or (y) to but excluding the date such Letter of Credit
is drawn in full.  In addition to such fees, the Borrower shall pay to the
applicable Issuing Bank solely for its own account, a fronting fee in respect of
each Letter of Credit issued by it equal to one-eighth of one percent (0.125%)
of the initial Stated Amount of such Letter of Credit; provided, however, in no
event shall the aggregate amount of such fee in respect of any Letter of Credit
be less than $1,000. The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Credit Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit.  The Borrower shall pay directly to each Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by such Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit by such Issuing Bank or any other transaction relating
thereto.

 

(d)                                 Extension Fee.  If the Borrower exercises
its right to extend the Revolving Credit Termination Date in accordance with
Section 2.13., the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a fee equal to 0.0625% of the amount of such
Revolving Lender’s Revolving Commitment (whether or not utilized) for any such
extension.  Such fee shall be due and payable in full on the date the
Administrative Agent receives the Extension Request pursuant to such Section.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent and the Lead Arrangers as provided in the Fee Letters and as may be
otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iii) and,
with respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative

 

50

--------------------------------------------------------------------------------



 

Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Requisite Class Lenders and Requisite Lenders and in Section 12.6.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.3. shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or any Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Banks’ aggregate
Fronting Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future aggregate Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Bank or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any
Class or amounts owing by such Defaulting Lender under Section 2.3.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article V. were satisfied or waived, such
payment shall be applied solely

 

51

--------------------------------------------------------------------------------



 

to pay the Loans of such Class of, and L/C Disbursements owed to, all
Non-Defaulting Lenders of the applicable Class on a pro rata basis prior to
being applied to the payment of any Loans of such Class of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Loans of such Class, and,
as applicable, all funded and unfunded participations in Letter of Credit
Liabilities and Swingline Loans, are held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately following subsection (d)) and all Term
Loans of each Class are held by the Term Loan Lenders of such Class pro rata as
if there had been no Defaulting Lenders of such Class.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that is a Revolving Lender the portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and each Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Defaulting Lender that is a Revolving
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’

 

52

--------------------------------------------------------------------------------



 

Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 1 Business Day following
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Banks’ aggregate Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of the Issuing Banks with respect to
Letters of Credit issued and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligations of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
obligation of a Lender that is a Revolving Lender to fund participations in
respect of Letter of Credit Liabilities (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ aggregate Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(y) the determination by the Administrative Agent and the Issuing Banks that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
and the Administrative Agent, and solely in the case of a Defaulting Lender that
is a Revolving Lender, the Swingline Lenders and the Issuing Banks, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which, in the
case of a Defaulting Lender that is a Revolving Lender, may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause, as applicable, (i) the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the

 

53

--------------------------------------------------------------------------------



 

Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)) (ii) the Term Loans of each Class to be held by the Term Loan
Lenders of such Class pro rata as if there had been no Defaulting Lenders of
such Class, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) each Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Revolving
Commitment/Loans.  During any period that a Lender is a Defaulting Lender, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Revolving Commitment and Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b). 
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Revolving Commitment and Loans via an assignment subject to
and in accordance with the provisions of Section 12.5.(b).  In connection with
any such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Bank.  For purposes of this Section,
the term “Lender” includes each Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

54

--------------------------------------------------------------------------------



 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that neither
the Borrower nor any other Loan Party shall be liable to indemnify any Lender or
Participant for any Taxes attributable to a Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register.  A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately

 

55

--------------------------------------------------------------------------------



 

following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Internal Revenue Code, (x) a certificate substantially in
the form of Exhibit M-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, 

 

56

--------------------------------------------------------------------------------



 

IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-2 or Exhibit M-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be

 

57

--------------------------------------------------------------------------------



 

required to pay any amount to an indemnifying party pursuant to this subsection
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    FATCA Determination.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the Effective
Date, the Borrower and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
ratios or requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make or Continue, or Convert any Loans into, any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

 

(i)                                     subjects any Lender or the Issuing Bank
to any Taxes, or changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Income Taxes);

 

58

--------------------------------------------------------------------------------



 

(ii)                                  imposes or modifies any reserve, special
deposit, compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)                               imposes on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in  this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Revolving Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by such Issuing Bank or any
Revolving Lender hereunder in respect of any Letter of Credit, then, upon demand
by such Issuing Bank or such Lender, the Borrower shall pay promptly, and in any
event within 3 Business Days of demand, to such Issuing Bank or, in the case of
such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by such Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Lender
for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of an
Issuing Bank and or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, such
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, any Issuing Bank or any Lender to give
such notice shall not release the Borrower from any of its obligations
hereunder, except to the extent set forth in subsection (f); provided, further,
that the Administrative Agent, an Issuing Bank or a Lender, as the case may be,
shall not be entitled to submit a claim for compensation based upon a Regulatory
Change described in the last sentence of the definition of the term “Regulatory
Change” unless such Person shall have determined that

 

59

--------------------------------------------------------------------------------



 

the making of such claim is consistent with its general practices under similar
circumstances in respect of similarly situated borrowers with credit agreements
entitling it to make such claims (it being agreed that none of the
Administrative Agent, an Issuing Bank or a Lender shall be required to disclose
any confidential or proprietary information in connection with such
determination or the making of such claim).  The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Determinations by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of the effect of
any Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.  The Borrower shall pay the Administrative Agent, any such
Issuing Bank or any such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(f)                                   Delay in Requests.  Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.2.  Suspension of LIBOR Loans.

 

(a)                                 Anything herein to the contrary
notwithstanding and unless and until a Replacement Rate is implemented in
accordance with Section 4.2.(b) below, if, on or prior to the determination of
LIBOR for any Interest Period:

 

(i)                                     the Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) that reasonable
and adequate means do not exist for the ascertaining LIBOR for such Interest
Period;

 

(ii)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein; or

 

(iii)                               the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.

 

(b)                                 Alternative Rate of Interest.
Notwithstanding anything to the contrary in Section 4.2.(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive

 

60

--------------------------------------------------------------------------------



 

absent manifest error) that (i) the circumstances described in
Section 4.2.(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative  Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate, and in which case, the
provisions of the last paragraph of Section 4.2(a) shall apply to any Loans
accruing interest at the Replacement Rate in the same manner as would apply to
LIBOR Loans affected by the same circumstances. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.2.(b).  Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 12.6.), such
amendment shall become effective without any further action or consent of any
party other than the Administrative Agent and the Borrower so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Requisite Lenders, with each such notice
stating that such Lender objects to such amendment. To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of  the
Lenders).

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall

 

61

--------------------------------------------------------------------------------



 

determine in its sole discretion shall be sufficient to compensate such Lender
for any loss, cost or expense attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue, as applicable, such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Sections 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after

 

62

--------------------------------------------------------------------------------



 

giving effect thereto, all Loans held by the Lenders holding LIBOR Loans and by
such Lender are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender becomes a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.  The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

63

--------------------------------------------------------------------------------



 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender (other than any Lender that has requested that it not receive any
Note) and complying with the terms of Section 2.11.(a) and the Swingline Notes
executed by the Borrower;

 

(iii)                               an opinion of Sullivan & Worcester LLP, and
an opinion of Saul Ewing Arnstein & Lehr LLP, special Maryland counsel, in each
case, counsel to the Borrower and the other Loan Parties, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;

 

(iv)                              the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(v)                                 a certificate of good standing (or
certificate of similar meaning) with respect to each Loan Party issued as of a
recent date by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

(vi)                              a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Revolving Borrowing, Notices of
Term Loan Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

 

(vii)                           copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

64

--------------------------------------------------------------------------------



 

(viii)                        a Compliance Certificate calculated as of the
Effective Date on a pro forma basis for the Borrower’s fiscal quarter ended
September 30, 2018;

 

(ix)                              a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(x)                                 evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xi)                              if required by the Administrative Agent,
insurance certificates, or other evidence, providing that the insurance coverage
required under Section 7.5. (including, without limitation, both property and
liability insurance) is in full force and effect;

 

(xii)                           each Loan Party or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall, collectively, have delivered to the Administrative Agent, and any Lender
requesting the same, one Beneficial Ownership Certification in relation to each
such Loan Party or such Subsidiary, in each case, at least five (5) Business
Days prior to the date of closing; and

 

(xiii)                        such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                                 there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (A) result in a Material
Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(d)                                 the Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(e)                                  the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with the Patriot Act on or prior to the date
which is three (3) Business Days prior to the Effective Date; and

 

65

--------------------------------------------------------------------------------



 

(f)                                   there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) an Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances permitted
hereunder; and (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Revolving Borrowing,
and in the case of a Swingline Loan, the applicable Swingline Lender shall have
received a timely Notice of Swingline Borrowing.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued that all conditions to the making of
such Loan or issuing of such Letter of Credit contained in this Article V. have
been satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for the
initial Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied; provided that this sentence shall inure only to the benefit of the
Administrative Agent and the Lenders and not to the Borrower or any other Loan
Party.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the

 

66

--------------------------------------------------------------------------------



 

failure to be so qualified or authorized could reasonably be expected to have,
in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  Part I of
Item 6.1.(b) of the Borrower Letter is, as of the Agreement Date, a complete and
correct list of all Subsidiaries of the Borrower setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interest in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is a Material Subsidiary and/or an Excluded Subsidiary.  As of the
Agreement Date, except as disclosed in Part I of Item 6.1.(b) of the Borrower
Letter, (A) each of the Borrower and its Subsidiaries owns, free and clear of
all Liens, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it in Part I of Item 6.1.(b) of the
Borrower Letter, (B) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person.  As of the Agreement Date,
Part II of Item 6.1.(b) of the Borrower Letter correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby.  The Loan Documents to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement,  the other Loan Documents
to which any Loan Party is a party in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.

 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws relating to it except for noncompliances which, and Governmental
Approvals the failure

 

67

--------------------------------------------------------------------------------



 

to possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)                                   Title to Properties; Liens.   Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.  As
of the Agreement Date, there are no Liens against any assets of the Borrower,
any Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)                                  Existing Indebtedness.  As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of all Indebtedness
(including all Guarantees) of each of the Borrower, the other Loan Parties and
the other Subsidiaries and all instruments and agreements relating thereto, and
no default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.

 

(h)                                 EEA Financial Institution.  None of the
Borrower or any other Loan Party is an EEA Financial Institution.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  Except as could not reasonably be expected to have a Material
Adverse Effect, no action, suit or proceeding by or before any court or
Governmental Authority or any arbitrator involving the Borrower or any of its
Subsidiaries that has been initiated by any Governmental Authority with respect
to the violation of Applicable Laws of any jurisdiction concerning or relating
to money laundering is pending or, to the knowledge of the Borrower, threatened.

 

(j)                                    Taxes.  All federal, state and other
material tax returns of the Borrower, each other Loan Party and each other
Subsidiary required by Applicable Law to be filed have been duly filed (after
taking into account any extensions of time within which to file such tax
returns), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit.  All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2017, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal year ended on such
date, with the opinion thereon of Ernst &Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended September 30, 2018, and the related unaudited
consolidated statements of operations, and cash flow of the Borrower and its
consolidated Subsidiaries for the three fiscal quarter

 

68

--------------------------------------------------------------------------------



 

periods ended on such date.  Such balance sheets and statements (including in
each case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)                                     No Material Adverse Change.  Since
December 31, 2017, there has been no material adverse change in the consolidated
financial condition, results of operations or business of the Borrower and its
consolidated Subsidiaries taken as a whole.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is Solvent.

 

(m)                             REIT Status.  The Borrower qualifies as a REIT
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

 

(n)                                 ERISA.

 

(i)                                     Each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service or the sponsor of the Qualified
Plan may rely upon a favorable opinion letter issued by the Internal Revenue
Service to the Qualified Plan’s prototype sponsor.  To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(o)                                 Absence of Default.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or

 

69

--------------------------------------------------------------------------------



 

waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(p)                                 Environmental Laws.  In the ordinary course
of business and from time to time each of the Borrower, each other Loan Party
and each other Subsidiary conducts reviews of the effect of Environmental Laws
on its respective business, operations and properties, including without
limitation, its respective Properties.  Each of the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (i) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  As of the Agreement Date, none of
the Properties is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law.  No Hazardous Materials have been transported, released, discharged
or disposed on any of the Properties other than (x) in compliance with all
applicable Environmental Laws or (y) as could not reasonably be expected to have
a Material Adverse Effect.

 

(q)                                 Investment Company.  None of the Borrower,
any other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

 

(r)                                    Margin Stock.  None of the Borrower, any
other Loan Party or any other Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock.

 

70

--------------------------------------------------------------------------------



 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 9.8., none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate entered into after the Agreement Date.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights,  trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person except for such Intellectual Property, the absence of which,
and for conflicts which, could not reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each other Subsidiary has taken all
such steps as it deems reasonably necessary to protect its respective rights
under and with respect to such Intellectual Property.  No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.  The use of such Intellectual Property by the Borrower,
the other Loan Parties and the other Subsidiaries does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged substantially in the business of
acquiring, owning, operating and developing office Properties, together with any
other business activities incidental thereto as currently in use at the
Properties.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower, any
other Loan Party or any other Subsidiary ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than financial
projections and other forward looking statements and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No fact is known to any Loan Party which has had, or
may in the future have (so far as any Loan Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1.(k) or in such information, reports or other papers
or data or otherwise disclosed in writing to the Administrative Agent and the
Lenders.  No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the

 

71

--------------------------------------------------------------------------------



 

statements contained therein not misleading.  As of the Effective Date, if
applicable, the information included in the Beneficial Ownership Certification
is true and correct in all respects.

 

(x)                                 Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(y)                                 Anti-Corruption Laws and Sanctions;
Anti-Money Laundering Laws.

 

(i)                                     None of (1) the Borrower, any other Loan
Party or any other Subsidiary, any of their respective directors, officers, or,
to the knowledge of the Borrower, such other Loan Party or such other
Subsidiary, any of their respective employees or Affiliates, or (2) to the
knowledge of the Borrower, any agent or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from this
Agreement, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) is acting on behalf of a Sanctioned Person, (C) has its assets
located in a Sanctioned Country, or (D) has violated any Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions in any material respect.

 

(ii)                                  Each of the Borrower and its Subsidiaries
has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers, employees, and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

(iii)                               Each of the Borrower and its Subsidiaries,
each director, officer, and to the knowledge of Borrower, employee, agent and
Affiliate of the Borrower and each such Subsidiary, is in compliance with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects.

 

(iv)                              No proceeds of any Loans or other extensions
of credit hereunder have been used, directly or (to the knowledge of the
Borrower) indirectly, by the Borrower, any of its Subsidiaries or any of its
directors, officers, employees and agents in violation of Section 7.8.

 

(z)                                  Unencumbered Assets; Unencumbered Mortgage
Notes.  As of the Agreement Date, Part I of Item 6.1.(z) of the Borrower Letter
is a correct and complete list of all Unencumbered Assets and Part II of
Item 6.1.(z) of the Borrower Letter is a correct and complete list of all
Unencumbered Mortgage Notes.  Each of the Properties included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definition of “Unencumbered Asset”.  Each of the promissory
notes included by the Borrower in calculations of Unencumbered Asset Value
satisfies all of the requirements contained in the definition of “Unencumbered
Mortgage Note”.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party

 

72

--------------------------------------------------------------------------------



 

prior to the Agreement Date and delivered to the Administrative Agent or any
Lender in connection with the underwriting or closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Revolving Credit Termination Date is effectuated pursuant to Section 2.13.,
the date on which any increase in the Revolving Commitments or the making of
Additional Term Loans is effectuated pursuant to Section 2.16. and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances  expressly and specifically
permitted hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.  The Borrower will (a) maintain
in effect and enforce policies and procedures reasonably designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees and agents with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, (b) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation reasonably requested by it for purposes of
complying with the Beneficial Ownership Regulation.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all

 

73

--------------------------------------------------------------------------------



 

Intellectual Property necessary to the conduct of its respective business, and
maintain, or cause to be maintained, in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law.  The Borrower shall from
time to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the

 

74

--------------------------------------------------------------------------------



 

financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

(a)                                 The Borrower will use the proceeds of Loans
only for the repayment of Indebtedness, the acquisition of Properties, working
capital needs and other general business purposes.  The Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans.

 

(b)                                 The Borrower will not request any Loan, and
the Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit, directly or to Borrower’s knowledge
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status as a REIT.

 

75

--------------------------------------------------------------------------------



 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
Global Market System.

 

Section 7.13.  Guarantors.

 

(a)                                 Within 10 Business Days following the date
on which any of the following conditions first applies to any Subsidiary that is
not already a Guarantor, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement (or if no Guaranty is then in effect, the
Guaranty), and (ii) the items that would have been delivered under
subsections (iii) through (vii), (xii) and (xiii) of Section 5.1.(a) if such
Subsidiary had been a Loan Party on the Agreement Date:

 

(A)                               such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary of the Borrower (other than an Excluded Subsidiary guaranteeing or
otherwise becoming obligated in respect of the Indebtedness of another Excluded
Subsidiary); or

 

(B)                               (i) such Subsidiary owns an asset the value of
which is included in the determination of Unencumbered Asset Value and (ii) such
Subsidiary, or any other Subsidiary that directly or indirectly owns any Equity
Interest in such Subsidiary, has incurred, acquired or suffered to exist any
Recourse Indebtedness (other than Recourse Indebtedness which, together with all
other such Indebtedness of Subsidiaries owning Unencumbered Assets or other
assets the value of which is included in the determination of Unencumbered Asset
Value and that are not Guarantors, does not exceed $1,000,000 at any time
outstanding).

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly permitted under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

76

--------------------------------------------------------------------------------



 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the close of each of the first, second and third fiscal quarters of the
Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments and the absence of footnotes).  Together with such financial
statements, the Borrower shall deliver reports, in form and detail satisfactory
to the Administrative Agent, setting forth: (a) a statement of Funds From
Operations for the fiscal quarter then ending; (b) calculation of the financial
covenants described in Section 9.1.; (c) a listing of capital expenditures made
during the fiscal quarter then ended; (d) a listing of all Properties acquired
during such fiscal quarter, including the net operating income of each such
Property, acquisition costs and related mortgage debt, if any; and (e) summary
Property information and other information as may be requested.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be (a) certified by the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst &Young LLP or any other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(it being acknowledged that any of Deloitte, PricewaterhouseCoopers, Ernst &
Young LLP and KPMG shall be acceptable to the Administrative Agent), whose
report shall not be subject to (i) any “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit. 
Together with such financial statements, the Borrower shall deliver a report,
certified by the chief financial officer or chief accounting officer of
Borrower, in form and detail reasonably satisfactory to the Administrative
Agent, setting forth the Net Operating Income for each Property for such fiscal
year.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit N (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the

 

77

--------------------------------------------------------------------------------



 

Borrower (a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (b) stating that, to the best of his or her knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)                                 Promptly upon receipt thereof, copies of all
material reports, if any, submitted to the Borrower or its Board of Trustees by
its independent public accountants, and in any event all management reports;

 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Loan Party or any other
Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

 

(d)                                 If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Borrower setting forth
details as to such occurrence and the action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(e)                                  To the extent any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect;

 

(f)                                   A copy of any amendment to the certificate
or articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Borrower or any other Loan Party
promptly upon the Administrative Agent’s request;

 

(g)                                  Prompt notice of any change in the senior
management of the Borrower, any Subsidiary or any other Loan Party and any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)                                 Prompt notice of the occurrence of any of
the following promptly upon a Responsible Officer obtaining knowledge thereof:
(i) Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Loan Party or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

78

--------------------------------------------------------------------------------



 

(i)                                     Prompt notice of any order, judgment or
decree in excess of $10,000,000 having been entered against any Loan Party or
any other Subsidiary or any of their respective properties or assets;

 

(j)                                    Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(k)                                 Promptly upon the request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail satisfactory to the Administrative Agent;

 

(l)                                     Promptly, upon Borrower becoming aware
of any change in the Borrower’s Credit Rating, a certificate stating that the
Borrower’s Credit Rating has changed and the new Credit Rating that is in
effect;

 

(m)                             Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with the
Patriot Act;

 

(n)                                 Promptly, and in any event within 3 Business
Days after the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following:  (i) the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed or is threatened;
(ii) the Borrower, any Loan Party or any other Subsidiary shall receive notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
environmental claim, in each case, where the matters covered by such
notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(o)                                 From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower, any of its Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
or a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that the foregoing shall not apply to (i) notices to any Lender (or an
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to

 

79

--------------------------------------------------------------------------------



 

accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically (other than by
e-mail) shall be deemed to have been delivered (A) with respect to deliveries
made pursuant to Sections 8.1., 8.2., 8.4.(b) and 8.4.(c) by proper filing with
the Securities and Exchange Commission and available on www.sec.gov, on the date
of filing thereof and (B) with respect to all other electronic deliveries (other
than deliveries made by e-mail) twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 10:00
a.m. Eastern time on the next business day for the recipient.  Notwithstanding
anything contained herein, the Borrower shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law; provided, however, that Borrower shall provide the Administrative
Agent at least ten (10) days advance written notice of any proposed change in
legal name of a Loan Party.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

 

80

--------------------------------------------------------------------------------



 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the fiscal quarter, or the fiscal
quarter immediately preceding the fiscal quarter, in which such ratio first
exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period
of more than three consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (a) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Adjusted EBITDA for the fiscal
quarter of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.00 at any time.

 

(c)                                  Secured Indebtedness.  The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries to (ii) Total Asset Value to be greater than 0.40 to 1.00 at any
time.

 

(d)                                 Unencumbered Leverage Ratio.  The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness to (ii) Unencumbered
Asset Value, to be greater than 0.60 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to
1.00, then the Borrower shall be deemed to be in compliance with this
subsection (d) so long as (i) the Borrower completed a Material Acquisition
during the fiscal quarter, or the fiscal quarter immediately preceding the
fiscal quarter, in which such ratio first exceeded 0.60 to 1.00, (ii) such ratio
does not exceed 0.60 to 1.00 for a period of more than three consecutive fiscal
quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (d) in reliance on this proviso more than two times during the
term of this Agreement and (iv) such ratio is not greater than 0.65 to 1.00 at
any time.

 

(e)                                  Unencumbered Interest Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Unencumbered Net Operating Income to
(ii) Unsecured Debt Service for the Borrower’s fiscal quarter most recently
ending, to be less than 1.75 to 1.00.

 

(f)                                   Dividends and Other Restricted Payments.  
Subject to the following sentence, if an Event of Default exists, the Borrower
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code, and
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary; provided that, in the case of a Subsidiary that is a non-Wholly
Owned Subsidiary, such Subsidiary may make Restricted Payments to each other
owner of Equity Interests of such Subsidiary based on their relative ownership
interests (to the extent required by its joint venture agreement or other
organizational documents).  If an Event of Default

 

81

--------------------------------------------------------------------------------



 

specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Borrower or any other Subsidiary; provided that, in the case of a Subsidiary
that is a non-Wholly Owned Subsidiary, such Subsidiary may make Restricted
Payments to each other owner of Equity Interests of such Subsidiary based on
their relative ownership interests (to the extent required by its joint venture
agreement or other organizational documents).

 

Section 9.2.  Negative Pledge.

 

(a)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such Subsidiary may create, incur, assume,
or permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) the
organizational documents or other agreements binding on any Subsidiary that is
not a Wholly Owned Subsidiary (but only to the extent such Negative Pledge
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary or any Subsidiary thereof); (iii) an agreement relating to the sale
of a Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale, or (iv) a Negative Pledge contained in any agreement that
evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to those restrictions contained in the
Loan Documents.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in (A) any Loan Document, (B) any other agreement evidencing Unsecured
Indebtedness that the Borrower, any other Loan Party any other Subsidiary may
create, incur, assume or permit or suffer to exist under this Agreement and
containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, the encumbrances and restrictions set forth in
Section 9.1.(f) and Section 9.4. of this Agreement and Section 13 of the
Guaranty and (C) the organizational documents or other agreements binding on or
applicable to any Subsidiary that is not a Wholly Owned Subsidiary (but only to
the extent such encumbrance or restriction covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary or any Subsidiary
thereof), and (ii) 

 

82

--------------------------------------------------------------------------------



 

with respect to clause (d), (A) customary provisions restricting assignment or
transfer of any agreement or license entered into by the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business or (B) transfer
restrictions in any agreement relating to the sale of a Subsidiary or assets
pending such sale or relating to Indebtedness secured by a Lien on assets that
the Borrower or a Subsidiary may create, incur, assume or permit or suffer to
exist under Section 9.2.(a); provided that in the case of this clause (B), the
restrictions apply only to the Subsidiary or the assets that are the subject of
such sale or Lien, as the case may be.  Notwithstanding anything to the contrary
in the foregoing, the restrictions in this Section shall not apply to any
provision of any Guaranty entered into by the Borrower, any other Loan Party or
any other Subsidiary relating to the Indebtedness of any Subsidiary permitted to
be incurred hereunder, which provision subordinates any rights of Borrower,
other Loan Party or any other Subsidiary to payment from such Subsidiary to the
payment in full of such Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower), including, for the
avoidance of doubt, the sale, transfer or other disposition of the capital stock
of or other Equity Interests in any Subsidiary of the Borrower, so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

(b)                                 the Borrower, its Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger
(except that such prior notice shall not be required (A) in the case of the
merger of a Subsidiary with and into the Borrower or (B) if, at least 10
Business Days prior to such merger, the Borrower has disclosed its intention to
effect such merger to the Securities and Exchange Commission and such disclosure
is available on www.sec.gov); and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------



 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification
(a) could reasonably be expected to be adverse to the interest of the Lenders in
any material respect or (b) could reasonably be expected to have a Material
Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not enter into, and shall not permit any other Loan Party or
any other Subsidiary to enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate after the Agreement Date, except (a) transactions among the
Borrower and/or any Wholly Owned Subsidiary, (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Borrower, such other Loan
Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate or (c) any transaction
approved by a majority of the Board of Trustees of the Borrower (including a
majority of the independent trustees).

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish a hedge in respect of liabilities, commitments
or assets held or reasonably anticipated by the Borrower, such other Loan Party
or such other Subsidiary.

 

Section 9.11.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans, or use any Letter of
Credit, to (a) purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of

 

84

--------------------------------------------------------------------------------



 

Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System), or (b) to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.  The Borrower (i) shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of any of the Loans or any Reimbursement Obligation or (ii) shall fail to pay
when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or any other Loan Party shall fail to pay when due any payment Obligation owing
by such other Loan Party under any Loan Document to which it is a party, and, in
the case of a failure described in this clause (ii), such failure shall continue
for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.4.(h) or Article IX.; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Borrower, any other Loan Party or
any other Subsidiary shall fail to pay when due and payable (after giving effect
to any applicable grace or cure period) the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value) of $25,000,000 or more (or
$50,000,000 or more in the case of Nonrecourse Indebtedness of Excluded
Subsidiaries) (“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for

 

85

--------------------------------------------------------------------------------



 

the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid or repurchased
prior to the stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Subsidiary (other than (x) an Excluded
Subsidiary all Indebtedness of which is Nonrecourse Indebtedness, (y) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all
the Indebtedness of which is Nonrecourse Indebtedness) that, together with all
other Subsidiaries then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately following
subsection, does not account for more than $50,000,000 of Total Asset Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code, or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) or any other Loan Party, in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and, in the case of either (i) or (ii), such case or proceeding
shall continue undismissed or unstayed for a period of 60 consecutive calendar
days, or an order granting the remedy or other relief requested in such case or
proceeding against the Borrower, such Subsidiary or such other Loan Party
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

86

--------------------------------------------------------------------------------



 

(g)                                  Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or any Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof).

 

(h)                                 Judgment.   A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against the Borrower, any other Loan Party, or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of thirty (30) days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order (x) for which insurance has not been acknowledged in writing
by the applicable insurance carrier (or the amount as to which the insurer has
denied liability) or (y) is not otherwise subject to indemnification or
reimbursement on reasonable terms and conditions by Persons reasonably likely to
honor such indemnification or reimbursement obligations, exceeds, individually
or together with all other such judgments or orders entered against (1) in the
case of the Borrower or any Guarantor, $25,000,000, or (2) in the case of any
other Subsidiaries, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, (1) for the Borrower or any Guarantor, $25,000,000, or (2) for any
other Subsidiaries, $50,000,000, and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of thirty
(30) days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to the Administrative Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

(j)                                    ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $10,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$10,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time),

 

87

--------------------------------------------------------------------------------



 

directly or indirectly, of more than 25.0% of the total voting power of the then
outstanding voting stock of the Borrower;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Borrower (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)                               RMR shall cease for any reason to act as the
sole business manager and property manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f), (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

88

--------------------------------------------------------------------------------



 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

89

--------------------------------------------------------------------------------



 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:

 

(a)                                 to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each Issuing Bank in its capacity as such and each Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
Swingline Lenders in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                                 to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Swingline Loans;

 

(d)                                 to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Revolving Loans,
2020 Term Loans, 2022 Term Loans and Reimbursement Obligations, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

 

(e)                                  to payment of that portion of the
Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Obligations constituting unpaid principal of the Revolving Loans, 2020 Term
Loans, 2022 Term Loans, Reimbursement Obligations, and other Letter of Credit
Liabilities, and, in the case of the 2022 Term Loan Lenders, to payment of any
premium required to be paid on the amount so repaid under Section 2.8.(c) for
the period during which the payment is made under this clause (f), ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (f) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and

 

(g)                                  the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Applicable Law.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Revolving Lenders as provided herein, a security interest in all of its right,
title and interest in and to the Letter of Credit Collateral Account and the
balances from time to time in the Letter of Credit Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Letter of Credit Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by an
Issuing Bank as provided herein.  Anything in this Agreement to the

 

90

--------------------------------------------------------------------------------



 

contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account being less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 5 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of amount of the credit balances in the Letter of Credit Collateral Account
as exceeds the aggregate amount of Letter of Credit Liabilities at such time. 
Upon the expiration, termination or cancellation of an Extended Letter of Credit
for which the Lenders reimbursed (or funded participations in) a drawing deemed
to have occurred under the fourth sentence of Section 2.3.(b) for deposit into
the Letter of Credit Collateral Account but in respect of which the Lenders have
not otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative

 

91

--------------------------------------------------------------------------------



 

Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any Loan Party shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, the Administrative Agent may,
after notice to the Borrower, perform or attempt to perform such covenant, duty
or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)                                 Generally.  The rights and remedies of the
Administrative Agent, the Issuing Banks, the Lenders and the Specified
Derivatives Providers under this Agreement, each of the other Loan Documents and
Specified Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and all the Issuing Banks; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Issuing Bank or Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as the applicable Issuing Bank or
as a Swingline Lender, as the case may be) hereunder or under the other Loan
Documents, (iii) any Specified Derivatives Provider from exercising the rights
and remedies that inure to its benefit under any Specified Derivatives Contract,
(iv) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (v) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (y) in addition to the matters set forth in
clauses (ii), (iv) and (v) of the preceding proviso and subject to Section 3.3.,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders.

 

92

--------------------------------------------------------------------------------



 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term

 

93

--------------------------------------------------------------------------------



 

“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders, or
any Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Issuing Banks, the other
Lenders or any Specified Derivatives Providers.  The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval. 
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 12.6.(b).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith

 

94

--------------------------------------------------------------------------------



 

by it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, any Issuing Bank or any other Person,
or shall be responsible to any Lender, any Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons (other than, in the case of the satisfaction of
any conditions precedent, confirmation of receipt of items expressly required to
be delivered to the Administrative Agent), or to inspect the property, books or
records of the Borrower or any other Person; (c) shall be responsible to any
Lender or any Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders, the Issuing Banks
and the Specified Derivatives Providers in any such collateral; (d) shall have
any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the

 

95

--------------------------------------------------------------------------------



 

Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and the Issuing Banks acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as

 

96

--------------------------------------------------------------------------------



 

Administrative Agent under the Loan Documents by all Lenders (other than the
Lender then acting as Administrative Agent) and the Borrower upon 30 days’ prior
written notice if the Administrative Agent is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or such Issuing Bank were itself
the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as a Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and a Swingline Lender hereunder and under the other Loan Documents and (ii) the
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as an Issuing Bank outstanding
at the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents, and the Documentation Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the

 

97

--------------------------------------------------------------------------------



 

Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Government Properties Income Trust

Two Newton Place

255 Washington Street

Suite 300

Newton, Massachusetts 02458

Attention: Chief Financial Officer

Telecopier: (617) 219-1440

Telephone: (617) 796-8267

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:                                    (877) 410-5023

Telephone:                                   (612) 316-0109

 

If to Wells Fargo, as an Issuing Bank or Swingline Lender:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

98

--------------------------------------------------------------------------------



 

If to Citibank, N.A., as an Issuing Bank or Swingline Lender:

 

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Attention:  Dinesh Kumar

Telecopier:  (646) 274-5000

Telephone:  (201) 472-4414

 

If to Bank of America, N.A., as an Issuing Bank or Swingline Lender:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telecopier:  1. 800.755.8743

Telephone: 1.800.370.7519 and choose Trade product opt.  #1

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel

 

99

--------------------------------------------------------------------------------



 

to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and the
reasonable fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b) to pay or reimburse the Administrative
Agent, the Issuing Banks and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Bank
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, each Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Promptly following any such set-off the Administrative Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. 
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such

 

100

--------------------------------------------------------------------------------



 

Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY OF THE ISSUING BANKS OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, EACH OF THE ISSUING BANKS AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

101

--------------------------------------------------------------------------------



 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (b) with
respect to any Lender, any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Revolving Lender’s Revolving Commitment and/or
the Loans at the time owing to it, or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in the immediately
following clause (B) in the aggregate, or in the case of an assignment of the
entire remaining amount of an assigning Term Loan Lender’s Term Loans at the
time owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of a specific Class of
Commitments (which for this purpose includes Loans outstanding thereunder) or,
if the applicable Class of Commitments is not then in effect, the principal
outstanding balance of the applicable Class of Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or a Loan, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such

 

102

--------------------------------------------------------------------------------



 

consent not to be unreasonably withheld or delayed); provided, however, that if
after giving effect to such assignment, the amount of the Commitments held by
such assigning Lender or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Commitment or Loan,
then such assigning Lender shall assign the entire amount of its Commitment and
the Loans at the time owing to it; provided, further, that, notwithstanding the
foregoing, a Term Loan Lender holding a particular Class of Term Loans may
assign the entire remaining amount of such Class of Term Loans without having to
assign any other Loan or Commitment or otherwise comply with this subsection
(B).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Loans and Commitments on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Commitment if such assignment is to a
Person that is not already a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (y) a Term Loan
to a Person who is not a Lender, an Affiliate of a Lender or Approved Fund; and

 

(C) the consent of each Swingline Lender and each Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

103

--------------------------------------------------------------------------------



 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

104

--------------------------------------------------------------------------------



 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, any Swingline Lender, any
Issuing Bank or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 7.13.(b),
in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

105

--------------------------------------------------------------------------------



 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  Patriot Act Notice; Compliance.  In order
for the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Any term of this
Agreement or of any other Loan Document relating solely to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto).  Notwithstanding
anything to the contrary contained in this Section, the Fee Letters may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

 

(b)                                 Additional Lender Consents.  In addition to
the foregoing requirements, no amendment, waiver or consent shall do any of the
following:

 

(i)                                     increase (or reinstate) the Commitments
of a Lender (excluding any increase as a result of an assignment of Commitments
permitted under Section 12.5. and any increases contemplated under
Section 2.16.) or subject a Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

106

--------------------------------------------------------------------------------



 

(iv)                              modify the definitions of “Revolving Credit
Termination Date” or clause (a) of the definition of “Termination Date” (except,
in each case, in accordance with Section 2.13.) or “Revolving Commitment
Percentage”, or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Revolving Loans or for the payment of Fees
or any other Obligations owing to the Revolving Lenders, or extend the
expiration date of any Letter of Credit beyond the Revolving Credit Termination
Date (except in accordance with Section 2.3.(b)) or, with respect to any
Extended Letter of Credit, further extend the expiration date of such Extended
Letter of Credit or modify any provision of Sections 2.3.(b) or 2.14. regarding
Cash Collateral for such Extended Letters of Credit or release any Cash
Collateral provided pursuant to Sections 2.3.(b) or 2.14. except in accordance
with Section 10.6., in each case, without the written consent of each Revolving
Lender directly affected thereby;

 

(v)                                 modify the definition of “Termination Date”
as it relates to a particular Class of Term Loans, or otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Class of Term Loans or for the payment of Fees or any other Obligations owing to
a particular Class of Term Loan Lenders, in each case, without the written
consent of each Term Loan Lender in such Class directly affected thereby;

 

(vi)                              while any Term Loans remain outstanding,
amend, modify or waive (A) Section 5.2. or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to (1) require the
Revolving Lenders to make Revolving Loans, (2) require an Issuing Bank to issue
Letters of Credit or (3) require the Swingline Bank to make Swingline Loans, in
each case, when such Lenders or such Issuing Bank would not otherwise be
required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders of the Revolving Lenders;

 

(vii)                           modify the definition of “Pro Rata Share” or
amend or otherwise modify the provisions of Section 3.2. or Section 10.5.
without the written consent of each Lender directly and adversely affected
thereby;

 

(viii)                        modify the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender;

 

(ix)                              amend this Section 12.6. or amend any of the
other definitions of the terms used in this Agreement or the other Loan
Documents insofar as such definitions affect the substance of this Section 12.6.
without the written consent of each Lender;

 

(x)                                 modify the definition of the term “Requisite
Lenders” or (except as otherwise provided in the immediately following clause
(xi)), modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender;

 

(xi)                              modify the definition of the term “Requisite
Class Lenders” as it relates to a particular Class of Lenders or modify in any
other manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender of such Class;

 

107

--------------------------------------------------------------------------------



 

(xii)                           release any Guarantor from its obligations under
the Guaranty except as contemplated by Section 7.13.(b) without the written
consent of each Lender; or

 

(xiii)                        amend, or waive the Borrower’s compliance with,
Section 2.15. without the written consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.4. or the obligations of a Swingline Lender under
this Agreement or any other Loan Document shall, in addition to the Lenders
required hereinabove to take such action, require the written consent of such
Swingline Lender.  Any amendment, waiver or consent relating to Section 2.3. or
the obligations of the Issuing Banks under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of each Issuing Bank.  The Administrative
Agent and the Borrower may, without the consent of any Lender, enter into the
amendments or modifications to this Agreement or any of the other Loan Documents
or enter into additional Loan Documents as the Administrative Agent reasonably
deems appropriate in order to implement any Replacement Rate or otherwise
effectuate the terms of Section 4.2.(b) in accordance with the terms of
Section 4.2.(b).  Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender.  No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

108

--------------------------------------------------------------------------------



 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank, or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, each Issuing Bank and each Lender may disclose any
such confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank

 

109

--------------------------------------------------------------------------------



 

on a nonconfidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate, provided that, in the case of any
such information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, and shall pay or reimburse any such Indemnified Party for, any and all
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary, or any Environmental Claim related
in any way to the Borrower, any other Loan Party or any other Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
(an “Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

110

--------------------------------------------------------------------------------



 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is any longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Sections 12.4. and 12.13, shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

111

--------------------------------------------------------------------------------



 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.  The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or financed hereby.  None of the Administrative
Agent, any Issuing Bank or any Lender, or any affiliate, officer, director,
employee, attorney, or agent of the Administrative Agent, any Issuing Bank or
any Lender shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent that any such damages are
found in a final  non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such Person.

 

Section 12.17.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

112

--------------------------------------------------------------------------------



 

Section 12.20.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING GOVERNMENT PROPERTIES
INCOME TRUST, DATED JUNE 8, 2009, AS AMENDED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF GOVERNMENT PROPERTIES INCOME TRUST SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, GOVERNMENT PROPERTIES INCOME TRUST. ALL PERSONS DEALING WITH
GOVERNMENT PROPERTIES INCOME TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF
GOVERNMENT PROPERTIES INCOME TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

 

Section 12.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 12.22.  No Novation.

 

(a)                                 Existing Credit Agreement.  Upon
satisfaction of the conditions precedent set forth in Sections 5.1. and 5.2. of
this Agreement, this Agreement and the other Loan Documents shall exclusively
control and govern the mutual rights and obligations of the parties hereto with
respect to the Existing Credit Agreement, and the Existing Credit Agreement
shall be superseded in all respects, in each case, on a prospective basis only.

 

(b)                                 NO NOVATION.  THE PARTIES HERETO HAVE
ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER, THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT
INTEND THIS

 

113

--------------------------------------------------------------------------------



 

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

[Signatures on Following Pages]

 

114

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Chief Financial Officer and Treasurer

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Revolving
Lender, as a 2020 Term Loan Lender, as a 2022 Term Loan Lender, as an Issuing
Bank and as a Swingline Lender

 

 

 

 

 

By:

/s/ Kristen Ray

 

 

Name: Kristen Ray

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BANK OF AMERICA, N.A., as a Revolving Lender, as a 2020 Term Loan Lender, as an
Issuing Bank and as a Swingline Lender

 

 

 

 

 

By:

/s/ Cheryl Sneor

 

 

Name: Cheryl Sneor

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

CITIBANK, N.A., as a Revolving Lender, as a 2020 Term Loan Lender, as an Issuing
Bank and as a Swingline Lender

 

 

 

 

 

By:

/s/ Christopher J. Albano

 

 

Name: Christopher J. Albano

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

MIZUHO BANK, LTD., as a Revolving Lender and as a 2020 Term Loan Lender

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender, as a 2020 Term Loan
Lender and as a 2022 Term Loan Lender

 

 

 

 

 

By:

/s/ Shari L. Reams-Henofer

 

 

Name: Shari L. Reams-Henofer

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

ROYAL BANK OF CANADA, as a Revolving Lender and as a 2020 Term Loan Lender

 

 

 

 

 

By:

/s/ Sheena Lee

 

 

Name: Sheena Lee

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

REGIONS BANK, as a Revolving Lender, as a 2020 Term Loan Lender and as a 2022
Term Loan Lender

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

 

Name: Paul E. Burgan

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender, as a 2020 Term Loan
Lender and as a 2022 Term Loan Lender

 

 

 

 

 

By:

/s/ Keith J. Connolly

 

 

Name: Keith J. Connolly

 

 

Title: General Manager

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving
Lender, as a 2020 Term Loan Lender and as a 2022 Term Loan
Lender

 

 

 

 

 

By:

/s/ Kimberly Gill

 

 

Name: Kimberly Gill

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BMO HARRIS BANK N.A., as a Revolving Lender

 

 

 

 

 

By:

/s/ Lloyd Baron

 

 

Name: Lloyd Baron

 

 

Title: Director

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Revolving Lender and as a 2020 Term Loan
Lender

 

 

 

 

 

By:

/s/ Brad Bowen

 

 

Name: Brad Bowen

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

ASSOCIATED  BANK, N.A., as a Revolving Lender and as a 2020 Term Loan Lender

 

 

 

 

 

By:

/s/ Mitch Vega

 

 

Name: Mitch Vega

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BERKSHIRE BANK, as a Revolving Lender, as a 2020 Term Loan Lender and as a 2022
Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Clarke Cronin

 

 

Name: Clarke Cronin

 

 

Title: S.V.P.

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

FIRST HAWAIIAN BANK, as a Revolving Lender, as a 2020 Term Loan Lender and as a
2022 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name: Derek Chang

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Revolving Lender and as a 2020
Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Jean M. Brennan

 

 

Name: Jean M. Brennan

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BARCLAYS BANK PLC, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

MORGAN STANLEY BANK, N.A., as a Revolving

 

Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES, as a Revolving Lender and as a 2020
Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Edwawrd Chen

 

 

Name: Edwawrd Chen

 

 

Title: SVP & General Manager

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

BANCO DE SABADELL, S.A., MIAMI BRANCH, as a 2020 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Ignacio Alcaraz

 

 

Name: Ignacio Alcaraz

 

 

Title: Head of Structured Finance Americas

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

FIFTH THIRD BANK, as a 2020 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Casey Ciccone

 

 

Name: Casey Ciccone

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., as a 2020 Term Loan Lender and as
a 2022 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Pi-Kai Liu

 

 

Name: Pi-Kai Liu

 

 

Title: AVP

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

COMPASS BANK, as a 2020 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Keely McGee

 

 

Name: Keely McGee

 

 

Title: SVP

 

--------------------------------------------------------------------------------



 

[Signature Page to Amended and Restated Credit Agreement with Government
Properties Income
Trust]

 

 

 

FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a 2020 Term Loan Lender

 

 

 

 

 

 

 

By:

/s/ Terry Y. G. Ju

 

 

Name: Terry Y. G. Ju

 

 

Title: Senior Vice President & General Manager

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Revolving Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$70,000,000

 

Bank of America, N.A.

 

$70,000,000

 

Citibank, N.A.

 

$70,000,000

 

Mizuho Bank, Ltd.

 

$55,000,000

 

PNC Bank, National Association

 

$55,000,000

 

Royal Bank of Canada

 

$55,000,000

 

Regions Bank

 

$55,000,000

 

Sumitomo Mitsui Banking Corporation

 

$55,000,000

 

U.S. Bank National Association

 

$55,000,000

 

BMO Harris Bank N.A.

 

$35,000,000

 

Branch Banking and Trust Company

 

$35,000,000

 

Associated Bank, National Association

 

$25,000,000

 

Berkshire Bank

 

$25,000,000

 

First Hawaiian Bank

 

$25,000,000

 

First Tennessee Bank

 

$25,000,000

 

Barclays Bank PLC

 

$11,000,000

 

Morgan Stanley Bank, N.A.

 

$11,000,000

 

UBS AG, Stamford Branch

 

$11,000,000

 

E.Sun Commercial Bank

 

$7,000,000

 

TOTAL

 

$750,000,000

 

 

I - 1

--------------------------------------------------------------------------------



 

SCHEDULE I

(continued)

 

2020 Term Loan Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$43,000,000

 

Bank of America, N.A.

 

$30,000,000

 

Citibank, N.A.

 

$30,000,000

 

Royal Bank of Canada

 

$29,000,000

 

Mizuho Bank (USA)

 

$29,000,000

 

U.S. Bank National Association

 

$24,000,000

 

Compass Bank

 

$22,000,000

 

BANCO DE SABADELL, S.A.- MIAMI

 

$10,000,000

 

PNC Bank, National Association

 

$14,000,000

 

Branch Banking and Trust Company

 

$10,000,000

 

Sumitomo Mitsui Banking Corporation

 

$16,000,000

 

Associated Bank, National Association

 

$7,000,000

 

First Tennessee Bank National Association

 

$7,000,000

 

Fifth Third Bank, an Ohio Banking Corporation

 

$7,000,000

 

Regions Bank

 

$5,000,000

 

First Commercial Bank, New York Branch

 

$4,000,000

 

First Hawaiian Bank

 

$4,000,000

 

Berkshire Bank

 

$3,000,000

 

E. Sun Commercial Bank, Ltd., Los Angeles

 

$3,000,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$3,000,000

 

TOTAL

 

$300,000,000

 

 

I - 2

--------------------------------------------------------------------------------



 

SCHEDULE I

(continued)

 

2022 Term Loan Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$80,000,000

 

PNC Bank, National Association

 

$50,000,000

 

Regions Bank

 

$50,000,000

 

U.S. Bank National Association

 

$30,000,000

 

Sumitomo Mitsui Banking Corporation

 

$12,000,000

 

Commerce Bank & Trust Company

 

$10,000,000

 

First Hawaiian Bank

 

$10,000,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$8,000,000

 

TOTAL

 

$250,000,000

 

 

I - 3

--------------------------------------------------------------------------------



 

SCHEDULE 1.1.

 

Loan Parties

 

Borrower

 

Government Properties Income Trust (Maryland)

 

Guarantors

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------



 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

Government Properties Income Trust

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of December 13, 2018 among
GOVERNMENT PROPERTIES INCOME TRUST, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Class
Assigned(7)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:              ](10)

 

 

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “2020 Term Loan,” “2022 Term Loan,” etc.)

 

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------



 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------



 

[Consented to and](13) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lenders, Issuing Banks) is required by the terms of the Credit
Agreement.

 

A-4

--------------------------------------------------------------------------------



 

ANNEX 1

 

[                  ](15)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the Effective Date
specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1. or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(15)  Describe Credit Agreement at option of Administrative Agent.

 

A-5

--------------------------------------------------------------------------------



 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT(1)

 

Borrower: GOVERNMENT PROPERTIES INCOME TRUST

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number 1001287-3 made pursuant to that certain “Amended and Restated
Credit Agreement” dated as of December 13, 2018 among Borrower, Administrative
Agent,  the Lenders and the other parties thereto, as amended from time to time

 

Effective Date:  INSERT DATE

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

 

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------

(1)   Form to be prepared following the highlighted instructions prior to
distribution to the Borrower.

 

B-1

--------------------------------------------------------------------------------



 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

B-2

--------------------------------------------------------------------------------



 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

B-3

--------------------------------------------------------------------------------



 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS FROM RESTRICTED ACCOUNT
ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

 

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS FROM RESTRICTED
ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

B-4

--------------------------------------------------------------------------------



 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

INSERT BORROWER’S COMPLETE SIGNATURE BLOCK

 

B-5

--------------------------------------------------------------------------------



 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.   
Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent, Issuing Bank, each Swingline
Lender and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank, any
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lenders’ or any Lenders’ control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, any
Swingline Lender, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation.  Neither Administrative
Agent, Issuing Bank, any Swingline Lender nor any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING BANK, ANY SWINGLINE
LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A
DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

B-6

--------------------------------------------------------------------------------



 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-7

--------------------------------------------------------------------------------



 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-8

--------------------------------------------------------------------------------



 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

B-9

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of              , 20   (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Amended and Restated
Credit Agreement dated as of December 13, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Government Properties Income Trust, a Maryland real estate
investment trust (the “Borrower”), each of the financial institutions initially
a signatory thereto together with their assignees under Section 12.5. thereof
(the “Lenders”), the Administrative Agent, and the other parties thereto, for
its benefit and the benefit of the Lenders and the Issuing Banks (the
Administrative Agent, the Lenders, the Swingline Lenders, and the Issuing Banks,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, the Issuing Banks or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Revolving Loans, Term Loans,
and Swingline Loans, and the Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender, the Issuing Banks or the Administrative Agent thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the

 

C-1

--------------------------------------------------------------------------------



 

Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (d) all other
Guaranteed Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document, instrument or agreement evidencing or relating to any Guarantied
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Credit Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to any of the Guarantied Parties of any security
for any of the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Guarantied
Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

C-2

--------------------------------------------------------------------------------



 

(f)            any act or failure to act by any Loan Party or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
any other Loan Party or any other Person to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by any Loan Party or any other Person
with respect to the liabilities of any Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by any Loan Party or any other Person against any Guarantied
Party;

 

(k)           any change in the corporate existence, structure or ownership of
any Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of any Loan Party under any Loan Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any

 

C-3

--------------------------------------------------------------------------------



 

other act or thing, or omission or delay to do any other act or thing, which in
any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder.

 

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Loan Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party, and each Participant, at any time while an
Event of Default exists, without any prior notice to such Guarantor or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole

 

C-4

--------------------------------------------------------------------------------



 

discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.  Each Guarantor agrees, to
the fullest extent permitted by Applicable Law, that any Participant may
exercise rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from or any
other Loan Party on account of or in any manner in respect of any Junior Claim
until all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

C-5

--------------------------------------------------------------------------------



 

Section 17.  Waiver of Jury Trial.

 

(a)           EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

 

C-6

--------------------------------------------------------------------------------



 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Loan Documents
in accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Loan Documents, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.  Joint and Several Obligations.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Documents, as applicable, or
(c) as to each such party at

 

C-7

--------------------------------------------------------------------------------



 

such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of a Guarantor or Guarantied Party at the
addresses specified; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered; provided, however, that
in the case of the immediately preceding clauses (i) through (iii), non-receipt
of any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.  IN THE CASE OF ANY GUARANTOR THAT IS A
TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH GUARANTOR
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR.  ALL PERSONS DEALING WITH SUCH
GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH GUARANTOR FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION OWING BY SUCH GUARANTOR
HEREUNDER. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY
LOAN PARTY.

 

Section 29.  Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Loan Documents, or any of the transactions contemplated by this
Guaranty or any of the other Loan Documents.  Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations.  Notwithstanding

 

C-8

--------------------------------------------------------------------------------



 

the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.

 

Section 32.  Definitions.  (a) For the purposes of this Guaranty:

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial

 

C-9

--------------------------------------------------------------------------------



 

information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.

 

(b)           As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.13. of the Credit Agreement.

 

(c)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

C-10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

[NAME OF GUARANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o GOVERNMENT PROPERTIES INCOME TRUST

 

Two Newton Place

 

255 Washington Street

 

Suite 300

 

Newton, Massachusetts 02458

 

Attention: Chief Financial Officer

 

Telecopier: (617) 219-1440

 

Telephone: (617) 796-8267

 

C-11

--------------------------------------------------------------------------------



 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of            ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Amended and Restated Credit
Agreement dated as of December 13, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent and the other parties thereto, for its benefit and the
benefit of the other Guarantied Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of              , 20   (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

C-12

--------------------------------------------------------------------------------



 

Section 2.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Following Page]

 

C-13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

([CORPORATE] SEAL)

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o GOVERNMENT PROPERTIES INCOME TRUST

 

 

Two Newton Place

 

 

255 Washington Street

 

 

Suite 300

 

 

Newton, Massachusetts 02458

 

 

Attention: Chief Financial Officer

 

 

Telecopier: (617) 219-1440

 

 

Telephone: (617) 796-8267

 

 

 

Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

C-14

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                            , 20  

 

Wells Fargo Bank, National Association, as

Administrative Agent

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:   (877) 410-5023

Telephone:   (612) 316-0109

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES
INCOME TRUST, a Maryland real estate investment trust (the “Borrower”), each of
the financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is             , 20  .

 

2.                                      The Class of Loans to be Continued
pursuant hereto is:

 

¨  Revolving Loans

¨  2020 Term Loans

¨  2022 Term Loans

 

3.                                      The aggregate principal amount of the
Class of Loans indicated above subject to such  Continuation is
$                         and the portion of such principal amount subject to
such Continuation is $                          .

 

D-1

--------------------------------------------------------------------------------



 

4.                                      The current Interest Period of the Loans
subject to such Continuation ends on                 , 20  .

 

5.                                      The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

¨                  7 days

¨                  one month

¨                  three months

¨                  six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist (provided the certification under this clause shall
not be made in connection with a Conversion of a Loan into a Base Rate Loan).

 

[Signatures on Following Page]

 

D-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                            , 20  

 

Wells Fargo Bank, National Association, as

Administrative Agent

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:   (877) 410-5023

Telephone:   (612) 316-0109

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES
INCOME TRUST, a Maryland real estate investment trust (the “Borrower”), each of
the financial institutions initially a signatory thereto together with their
assignees under Section 12.5. of the Credit Agreement thereof (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
              , 20  .

 

2.                                      The Class of Loans to be Converted
pursuant hereto is:

 

¨  Revolving Loans

¨  2020 Term Loans

¨  2022 Term Loans

 

E-1

--------------------------------------------------------------------------------



 

3.                                      The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

¨  Base Rate Loan

¨  LIBOR Loan

 

4.                                      The aggregate principal amount of the
Class and Type of Loans indicated above subject to the requested Conversion is
$                      and the portion of such principal amount subject to such
Conversion is $                   .

 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

¨             Base Rate Loan

¨             LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

¨                                    7 days

¨                                    one month

¨                                    three months

¨                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or will exist (provided the certification under this clause
(a) shall not be made in connection with a Conversion of a Loan into a Base Rate
Loan) and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty is and shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents.(1)

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                     Include this paragraph only in the case
of a conversion of Base Rate Loans into LIBOR Loans.

 

E-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF NOTICE OF REVOLVING BORROWING

 

                            , 20  

 

Wells Fargo Bank, National Association, as

Administrative Agent

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:   (877) 410-5023

Telephone:   (612) 316-0109

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES
INCOME TRUST, a Maryland real estate investment trust (the “Borrower”), each of
the financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate amount equal to $              .

 

2.                                      The Borrower requests that such
Revolving Loans be made available to the Borrower on             , 20  .

 

3.                                      The proceeds of such Revolving Loans
will be used for the following purposes which are consistent with the terms of
Section 7.8. of the Credit Agreement:

 

 

 

 

4.                                      The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

F-1

--------------------------------------------------------------------------------



 

[Check one box only]

¨                        Base Rate Loan

¨                        LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

¨                                    7 days

¨                                    one month

¨                                    three months

¨                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or will exist (provided the certification under this
clause (a) shall not be made in connection with a Conversion of a Loan into a
Base Rate Loan), and none of the limits specified in Section 2.15. of the Credit
Agreement would be violated; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.

 

[Signatures on Following Page]

 

F-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------



 

EXHIBIT G

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                   , 20     

 

Wells Fargo Bank, National Association, as

Administrative Agent

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:   (877) 410-5023

Telephone:   (612) 316-0109

 

 

 

 

 

 

 

 

(1)

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES
INCOME TRUST, a Maryland real estate investment trust (the “Borrower”), each of
the financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.4.(b) of the
Credit Agreement, the Borrower hereby requests that [          ] (the “Swingline
Lender”) make a Swingline Loan to the Borrower in an amount equal to $        .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

--------------------------------------------------------------------------------

(1)  Include notice information for the applicable Swingline Lender.

 

G-1

--------------------------------------------------------------------------------



 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lenders
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist and none of the limits
specified in Section 2.15. of the Credit Agreement would be violated; and (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents.  In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

[Signatures on Following Page]

 

G-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-3

--------------------------------------------------------------------------------



 

EXHIBIT H

 

FORM OF NOTICE OF TERM LOAN BORROWING

 

                   , 20     

 

Wells Fargo Bank, National Association, as

Administrative Agent

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Kristen Ray

Telephone: (704) 410-1772

kristen.ray@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn:  Anthony Gangelhoff

Telecopier:   (877) 410-5023

Telephone:   (612) 316-0109

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES
INCOME TRUST, a Maryland real estate investment trust (the “Borrower”), each of
the financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.2. of the Credit
Agreement, the Borrower hereby requests that the 2020 Term Loan Lenders make
2020 Term Loans to the Borrower in an aggregate amount equal to $300,000,000 on
November 21, 2014.

 

2.                                      Pursuant to Section 2.2. of the Credit
Agreement, the Borrower hereby requests that the 2022 Term Loan Lenders make
2022 Year Term Loans to the Borrower in an aggregate amount equal to
$250,000,000 on November 21, 2014.

 

3.                                      The Borrower hereby requests that the
2020 Term Loans be of the following Type:

 

[Check one box only]

¨                                    Base Rate Loan

¨                                    LIBOR Loan, with an initial Interest Period
for a duration of:

 

H-1

--------------------------------------------------------------------------------



 

[Check one box only]

 

¨                                    7 days

¨                                    one month

¨                                    three months

¨                                    six months

 

4.                                      The Borrower hereby requests that such
2022 Term Loan Term Loans be of the following Type:

 

[Check one box only]

¨                                    Base Rate Loan

¨                                    LIBOR Loan, with an initial Interest Period
for a duration of:

 

[Check one box only]

 

¨                                    7 days

¨                                    one month

¨                                    three months

¨                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loans and after giving effect thereto, (a) no Default or Event of Default exists
or shall exist (provided the certification under this clause (a) shall not be
made in connection with a Conversion of a Loan into a Base Rate Loan), and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Term Loans contained in Article V. of
the Credit Agreement, will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Credit Event are
made.

 

[Signature on Next Page]

 

H-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------



 

EXHIBIT I

 

FORM OF REVOLVING NOTE

 

$                  

         , 2018

 

FOR VALUE RECEIVED, the undersigned, GOVERNMENT PROPERTIES INCOME TRUST, a
Maryland real estate investment trust (the “Borrower”) hereby unconditionally
promises to pay to the order of                           or registered assigns
(the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), to its address at 600 South
4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at such other address as
may be specified by the Administrative Agent to the Borrower, the principal sum
of                     AND    /100 DOLLARS ($             )(or such lesser
amount as may be the then outstanding and unpaid balance of all Revolving Loans
made by the Lender to the Borrower pursuant to, and in accordance with the terms
of the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of December 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof, the Administrative Agent and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement provides for the
acceleration of the maturity of this Revolving Note upon the occurrence of
certain events and for prepayments of Revolving Loans upon the terms and
conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

[This Revolving Note is given in replacement of the Revolving Note dated
November 21, 2014, in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.](1)

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                     Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Commitment has increased or decreased from what it was
initially.

 

I-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------



 

EXHIBIT J

 

FORM OF SWINGLINE NOTE

 

$25,000,000

             , 20   

 

FOR VALUE RECEIVED, the undersigned, GOVERNMENT PROPERTIES INCOME TRUST, a
Maryland real estate investment trust (the “Borrower”), hereby promises to pay
to the order of [WELLS FARGO BANK, NATIONAL ASSOCIATION][CITIBANK, N.A.][BANK OF
AMERICA, N.A.] or registered assigns (the “Swingline Lenders”) in care of Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), to its address at 600 South 4th Street, 9th Floor, Minneapolis,
Minnesota 55415, or at such other address as may be specified by the Swingline
Lenders to the Borrower, the principal sum of TWENTY-FIVE MILLION AND NO/100
DOLLARS ($25,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lenders to the
Borrower under the Credit Agreement (defined below)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

 

This Swingline Note is one of the “Swingline Notes” referred to in the Amended
and Restated Credit Agreement dated as of December 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof, the Administrative Agent and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder.  Terms used but not otherwise
defined in this Swingline Note have the respective meanings assigned to them in
the Credit Agreement.  The Credit Agreement provides for the acceleration of the
maturity of this Swingline Note upon the occurrence of certain events and for
prepayments of Swingline Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

J-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

J-2

--------------------------------------------------------------------------------



 

EXHIBIT K

 

FORM OF 2020 TERM NOTE

 

$                        

                      , 20  

 

FOR VALUE RECEIVED, the undersigned, GOVERNMENT PROPERTIES INCOME TRUST, a
Maryland real estate investment trust (the “Borrower”) hereby unconditionally
promises to pay to order of                                                 or
registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                                        AND
   /100 DOLLARS ($                     )(or such lesser amount as shall equal
the aggregate unpaid principal amount of the 2020 Term Loan made by the Lender
to the Borrower under the Credit Agreement (defined below)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

This 2020 Term Note is one of the “2020 Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of December 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof, the Administrative Agent and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement provides for the
acceleration of the maturity of this 2020 Term Loan upon the occurrence of
certain events and for prepayments of the 2020 Term Loan upon the terms and
conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this 2020 Term Note.

 

[This 2020 Term Note is given in replacement of the 2020 Term Note dated
November 21, 2014, in the original principal amount of $        previously
delivered to the Lender under the Credit Agreement.  THIS 2020 TERM NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER 2020 TERM NOTE.](1)

 

THIS 2020 TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                     Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Term Loan has increased or decreased from what it was
initially.

 

K-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this 2020 Term
Note under seal as of the date written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

K-2

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF 2022 TERM NOTE

 

$                        

                      , 20  

 

FOR VALUE RECEIVED, the undersigned, GOVERNMENT PROPERTIES INCOME TRUST, a
Maryland real estate investment trust (the “Borrower”) hereby unconditionally
promises to pay to the order of                                            or
registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address at 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                                     AND    /100
DOLLARS ($                      )(or such lesser amount as shall equal the
aggregate unpaid principal amount of the 2022 Term Loan made by the Lender to
the Borrower under the Credit Agreement (defined below)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

This 2022 Term Note is one of the “2022 Term Notes” referred to in the Amended
and Restated Credit Agreement dated as of December 13, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof, the Administrative Agent and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof.  Capitalized terms
used herein and not defined herein shall have the respective meanings given to
such terms in the Credit Agreement.  The Credit Agreement provides for the
acceleration of the maturity of this 2022 Term Note upon the occurrence of
certain events and for prepayments of the 2022 Term Loan upon the terms and
conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this 2022 Term Note.

 

[This 2022 Note is given in replacement of the 2022 Term Note dated November 21,
2014, in the original principal amount of $        previously delivered to the
Lender under the Credit Agreement.  THIS 2022 TERM NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER 2022 TERM NOTE.](1)

 

THIS 2022 TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                     Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Term Loan has increased or decreased from what it was
initially.

 

L-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this 2022 Term
Note under seal as of the date written above.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

L-2

--------------------------------------------------------------------------------



 

EXHIBIT M-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES INCOME
TRUST, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

--------------------------------------------------------------------------------



 

EXHIBIT M-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES INCOME
TRUST, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

--------------------------------------------------------------------------------



 

EXHIBIT M-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES INCOME
TRUST, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

--------------------------------------------------------------------------------



 

EXHIBIT M-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 13, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES INCOME
TRUST, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20

 

--------------------------------------------------------------------------------



 

EXHIBIT N

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 13, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among GOVERNMENT PROPERTIES INCOME
TRUST, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Banks and the Lenders that:

 

1.                                      The undersigned has reviewed the terms
of the Credit Agreement and has made a review of the transactions, financial
condition and other affairs of the Borrower and its Subsidiaries as of, and
during the relevant accounting period ending on,                          ,
20  .

 

2.                                      Schedule I attached hereto sets forth in
reasonable detail as of the end of such fiscal quarter or fiscal year, as the
case may be, the calculations required to establish whether the Borrower was in
compliance with the covenants contained in Section 9.1. of the Credit Agreement.

 

3.                                      No Default or Event of Default exists
[except as set forth on Attachment A hereto, which accurately describes the
nature of the conditions(s) or event(s) that constitute (a) Default(s) or (an)
Event(s) of Default and the actions which the Borrower (is taking)(is planning
to take) with respect to such condition(s) or event(s)].

 

5.                                      The representations and warranties of
the Borrower and the other Loan Parties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty is and shall be true and correct in all
respects), except to the extent such representations or warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.

 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                    , 20  .

 

 

 

 

 

Name:

 

 

Title:

 

 

N-1

--------------------------------------------------------------------------------